Exhibit 10.53

 

APNs 162-16-211-003, 162-16-202-005,

162-16-211-011, 162-16-211-012

Tax Mailing Address:

Lido Casino Resort, LLC

c/o Finance Department

201 East Sands Avenue

Las Vegas, Nevada 89109-2617

 

Recording at the request of

and when recorded mail to:

 

Stephen A. Cowan, Esq.

DLA Piper Rudnick Gray Cary US LLP

333 Market Street, Suite 3200

San Francisco, California 94105-2150

 

AMENDED AND RESTATED

DEED OF TRUST, ASSIGNMENT OF RENTS AND LEASES,

SECURITY AGREEMENT AND FIXTURE FILING

 

made by

 

LIDO CASINO RESORT, LLC,

a Nevada limited liability company

 

as Trustor,

 

to

 

FIRST AMERICAN TITLE INSURANCE COMPANY,

a California corporation,

as Trustee,

 

for the benefit of

 

THE BANK OF NOVA SCOTIA, in its capacity

as Administrative Agent, as Beneficiary

 

THIS INSTRUMENT IS TO BE FILED AND INDEXED IN THE REAL ESTATE RECORDS AND IS
ALSO TO BE INDEXED IN THE INDEX OF FINANCING STATEMENTS OF CLARK COUNTY, NEVADA
UNDER THE NAME OF LIDO CASINO RESORT, LLC AS “DEBTOR” AND THE BANK OF NOVA
SCOTIA, AS ADMINISTRATIVE AGENT, AS SECURED PARTY.

 

THIS INSTRUMENT IS A “CONSTRUCTION MORTGAGE” AS THAT TERM IS DEFINED IN SECTION
104.9334(8) OF THE NEVADA REVISED STATUTES AND SECURES AN OBLIGATION INCURRED
FOR THE CONSTRUCTION OF AN IMPROVEMENT UPON LAND. THIS INSTRUMENT IS TO BE
GOVERNED BY NRS 106.300 TO 106.400, INCLUSIVE, AND THE MAXIMUM AMOUNT OF
PRINCIPAL (AS DEFINED IN NRS 106.345), INCLUDING FUTURE ADVANCES, SECURED BY
THIS DEED OF TRUST IS $1,620,000,000 WHICH MAY INCREASE OR DECREASE FROM TIME TO
TIME BY AMENDMENT OF THIS INSTRUMENT.

 



--------------------------------------------------------------------------------

     ARTICLE ONE           COVENANTS OF TRUSTOR     

1.1

  

Performance of Deed of Trust

   13

1.2

  

General Representations, Covenants and Warranties

   13

1.3

  

Compliance with Legal Requirements

   13

1.4

  

Impositions

   14

1.5

  

Insurance

   14

1.6

  

Condemnation

   15

1.7

  

Space Leases

   15

1.8

  

Authorization by Trustor

   16

1.9

  

Security Agreement and Financing Statements

   16

1.10

  

Assignment of Rents and Leases

   18

1.11

  

Beneficiary’s Cure of Trustor’s Default

   19

1.12

  

Use of Land

   19

1.13

  

Affiliates and Restricted Subsidiaries

   19      ARTICLE TWO           CORPORATE LOAN PROVISIONS     

2.1

  

Interaction with Credit Agreement and Subsidiary Guaranty

   20

2.2

  

Other Collateral

   20      ARTICLE THREE           DEFAULTS     

3.1

  

Event of Default

   20      ARTICLE FOUR           REMEDIES     

4.1

  

Acceleration of Maturity

   21

4.2

  

Protective Advances

   21

4.3

  

Institution of Equity Proceedings

   21

4.4

  

Beneficiary’s Power of Enforcement

   21

4.5

  

Beneficiary’s Right to Enter and Take Possession, Operate and Apply Income

   23

4.6

  

Leases

   24

4.7

  

Purchase by Beneficiary

   24

4.8

  

Waiver of Appraisement, Valuation, Stay, Extension and Redemption Laws

   24

 

i



--------------------------------------------------------------------------------

4.9

  

Receiver

   25

4.10

  

Suits to Protect the Trust Estate

   25

4.11

  

Proofs of Claim

   25

4.12

  

Trustor to Pay the Notes on Any Default in Payment; Application of Monies by
Beneficiary

   26

4.13

  

Delay or Omission; No Waiver

   26

4.14

  

No Waiver of One Default to Affect Another

   26

4.15

  

Discontinuance of Proceedings; Position of Parties Restored

   27

4.16

  

Remedies Cumulative

   27

4.17

  

Interest After Event of Default

   27

4.18

  

Foreclosure; Expenses of Litigation

   27

4.19

  

Deficiency Judgments

   28

4.20

  

Waiver of July Trial

   28

4.21

  

Exculpation of Beneficiary

   28      ARTICLE FIVE           RIGHTS AND RESPONSIBILITIES OF TRUSTEE; OTHER
PROVISIONS RELATING TO TRUSTEE     

5.1

  

Exercise of Remedies by Trustee

   29

5.2

  

Rights and Privileges of Trustee

   29

5.3

  

Resignation or Replacement of Trustee

   29

5.4

  

Authority of Beneficiary

   30

5.5

  

Effect of Appointment of Successor Trustee

   30

5.6

  

Confirmation of Transfer and Succession

   30

5.7

  

Exculpation

   30

5.8

  

Endorsement and Execution of Documents

   30

5.9

  

Multiple Trustees

   31

5.10

  

Terms of Trustee’s Acceptance

   31      ARTICLE SIX           MISCELLANEOUS PROVISIONS     

6.1

  

Heirs, Successors and Assigns Included in Parties

   31

6.2

  

Addresses for Notices, Etc.

   32

6.3

  

Change of Notice Address

   32

6.4

  

Headings

   33

 

ii



--------------------------------------------------------------------------------

6.5

  

Invalid Provisions to Affect No Others

   33

6.6

  

Changes and Priority Over Intervening Liens

   33

6.7

  

Estoppel Certificates

   33

6.8

  

Waiver of Setoff and Counterclaim

   33

6.9

  

Governing Law

   33

6.10

  

Reconveyance

   34

6.11

  

Attorneys’ Fees

   34

6.12

  

Late Charges

   34

6.13

  

Cost of Accounting

   35

6.14

  

Right of Entry

   35

6.15

  

Corrections

   35

6.16

  

Statute of Limitations

   35

6.17

  

Subrogation

   35

6.18

  

Joint and Several Liability

   35

6.19

  

Homestead

   35

6.20

  

Context

   35

6.21

  

Time

   36

6.22

  

Interpretation

   36

6.23

  

Effect of NRS § 107.030

   36

6.24

  

Amendments

   36

6.25

  

No Conflicts

   36      ARTICLE SEVEN           POWER OF ATTORNEY     

7.1

  

Grant of Power

   36      ARTICLE EIGHT           GUARANTOR PROVISIONS     

8.1

  

Absolute and Unconditional Obligations

   37

 

EXHIBIT A DESCRIPTION OF LAND (HOTEL/CASINO, CONGRESS AND VAGABOND

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED

DEED OF TRUST, ASSIGNMENT OF RENTS AND LEASES,

SECURITY AGREEMENT AND FIXTURE FILING

 

THIS AMENDED AND RESTATED DEED OF TRUST, ASSIGNMENT OF RENTS AND LEASES,
SECURITY AGREEMENT AND FIXTURE FILING (hereinafter called “Deed of Trust”) is
made and effective as of February 22, 2005, by LIDO CASINO RESORT, LLC, a Nevada
limited liability company together with all successors and assigns of the Trust
Estate (as hereinafter defined), “Trustor”), whose address is 3355 Las Vegas
Boulevard South, Las Vegas, Nevada 89109, Attention: General Counsel, to FIRST
AMERICAN TITLE INSURANCE COMPANY, a California corporation, whose address is 180
Cassia Way, Suite 502, Henderson, Nevada 89104, Attention: Julie Skinner, as
Trustee (“Trustee”), for the benefit of THE BANK OF NOVA SCOTIA, a Canadian
chartered bank (“Beneficiary”), whose address is: 580 California Street, 21st
Floor, San Francisco, California 94104, Attention: Mr. Alan Pendergast, in its
capacity as Administrative Agent under the Credit Agreement (as defined below).

 

THE OBLIGATIONS SECURED HEREBY INCLUDE REVOLVING CREDIT OBLIGATIONS WHICH PERMIT
BORROWING, REPAYMENT AND REBORROWING. INTEREST ON OBLIGATIONS SECURED HEREBY
ACCRUES AT A RATE WHICH MAY FLUCTUATE FROM TIME TO TIME.

 

R E C I T A L S:

 

WHEREAS, LVSI and Venetian (“Borrowers”), Beneficiary as administrative agent,
Goldman as syndication agent, sole lead arranger and sole bookrunner, certain
financial institutions as Lenders, and other parties entered into that certain
Credit Agreement dated as of August 20, 2004 (the “Existing Agreement”),
pursuant to which the Lenders extended certain senior credit facilities to
Borrowers;

 

WHEREAS, Trustor is a wholly-owned indirect subsidiary of LVSI and Venetian, and
Trustor has guaranteed the obligations of LVSI and Venetian under the Credit
Agreement pursuant to that certain Subsidiary Guaranty, dated as of August 20,
2004 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Subsidiary Guaranty”);

 

WHEREAS, in order to secure, among other things, the Obligations under the
Existing Agreement and Trustor’s obligations under the Subsidiary Guaranty,
Trustor granted that certain Deed of Trust, Assignment of Rents and Leases,
Security Agreement and Fixture Filing dated as of September 30, 2004, recorded
in the Official Records of Clark County, Nevada, on October 6, 2004 as
Instrument. No. 03441 in Book 20041006 (the “Deed of Trust”);

 

WHEREAS, Borrowers, Beneficiary as administrative agent, joint lead arranger and
joint bookrunner, Goldman as syndication agent, joint lead arranger and joint
bookrunner, certain financial institutions as Lenders, and other parties have
amended and restated the Existing Agreement in its entirety pursuant to that
certain Amended and Restated Credit Agreement dated as of February 22, 2005 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”);

 



--------------------------------------------------------------------------------

WHEREAS, Trustor desires to amend and restate the Deed of Trust in its entirety
to provide that the Deed of Trust shall secure payment of all of the
indebtedness and performance of all of the obligations of Borrowers pursuant to
the Credit Agreement and the obligations of the Subsidiary Guaranty, to make
certain other modifications of the Deed of Trust as reflected herein, and to
expressly acknowledge and affirm the continuing effectiveness and priority of
the lien or charge of the Deed of Trust, as amended and restated hereby, as to
the repayment of all of the indebtedness and performance of all of the
obligations to be performed by Borrowers under and pursuant to the Credit
Agreement and all of the obligations of Trustor under and pursuant to the
Subsidiary Guaranty; and

 

WHEREAS, the Lenders have made it a condition of the Lenders making the Loans
that this Deed of Trust be executed and delivered, as herein amended and
restated, by Trustor and Beneficiary;

 

NOW, THEREFORE, with reference to the foregoing Recitals, and for other valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
Trustor and Beneficiary do hereby amend and restate the Deed of Trust to read in
its entirety as follows:

 

DEFINITIONS - As used in this Deed of Trust, the following terms have the
meanings hereinafter set forth:

 

“Accounts Receivable” shall have the meaning set forth in Section 9-102 (NRS
104.9102) of the UCC for the term “account.”

 

“Appurtenant Rights” means all and singular tenements, hereditaments, rights,
reversions, remainders, development rights, privileges, benefits, Easements,
rights-of-way, gores or strips of land, streets, ways, alleys, passages, sewer
rights, water courses, water rights and powers, and all appurtenances whatsoever
and claims or demands of Trustor at law or in equity in any way belonging,
benefiting, relating or appertaining to the Site, the air space over the Site,
the Project and the Improvements or any of the Trust Estate encumbered by this
Deed of Trust, or which hereinafter shall in any way belong, relate or be
appurtenant thereto, whether now owned or hereafter acquired by Trustor, whether
or not the same are of record.

 

“Bankruptcy” means, with respect to any Person that: (i) a court having
jurisdiction in the Trust Estate shall have entered a decree or order for relief
in respect of such Person in an involuntary case under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, which decree or order has not been stayed; or any other
similar relief shall have been granted under any applicable federal or state
law; or (ii) an involuntary case shall be commenced against such Person, under
the Bankruptcy Code or under any other applicable bankruptcy, insolvency or
similar law now or hereafter in effect; or a decree or order of a court having
jurisdiction in the Trust Estate for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over
such Person, or over all or a substantial part of its property, shall have been
entered; or there shall have occurred the involuntary appointment of an interim
receiver, trustee or other custodian of such Person, for all or a substantial
part of its property; or a warrant of attachment, execution or similar process
shall have been issued against any substantial part of the property of such
Person, and any such event described in this clause (ii) shall continue for 60
days without being

 

2



--------------------------------------------------------------------------------

dismissed, bonded or discharged; or (iii) such Person shall have an order for
relief entered with respect to it or shall commence a voluntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, or shall consent to the entry of an order for
relief in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such law, or shall consent to the appointment of or
taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property; or such Person shall make any assignment for
the benefit of creditors or shall fail generally, or shall admit in writing its
inability, to pay its debts as such debts become due and payable and a period of
thirty (30) days shall have elapsed; or (iv) such Person shall be unable, or
shall fail generally, or shall admit in writing its inability, to pay its debts
as such debts become due and a period of 30 days shall have elapsed; or the
Board of Directors of such Person (or any committee thereof) or the managing
member of such Person shall, adopt any resolution or otherwise authorize any
action to approve any of the actions referred to in clause (iii) above or this
clause (iv).

 

“Deed of Trust” means this Amended and Restated Deed of Trust, Assignment of
Rents and Leases, Security Agreement and Fixture Filing as it may be amended,
supplemented, amended and restated, increased or otherwise modified from time to
time.

 

“Default Rate” means the interest rate that shall be due upon an Event of
Default pursuant to Section 2.2E of the Credit Agreement.

 

“Easement” means any easement appurtenant, easement in gross, license agreement
or other right running for the benefit of Trustor, the Site or the Project or
appurtenant thereto which benefits the Site, the Project or the Improvements,
including those easements and licenses which benefit any of the foregoing and
are described in the Cooperation Agreement or each title insurance policy issued
by the Title Insurer with regard to the Site.

 

“Event of Default” has the meaning set forth in Section 3.1 hereof.

 

“Existing Casino Complex” means the Venetian Casino Resort, a Venetian-themed
hotel, casino, retail, meeting and entertainment complex with an existing total
of approximately 4,000 suites, approximately 116,000 square feet of casino space
and approximately 650,000 square feet of meeting and conference space, located
at 3355 Las Vegas Boulevard South, Clark County, Nevada.

 

“FF&E” means all furniture, fixtures, equipment, appurtenances and personal
property now or in the future contained in, used in connection with, attached
to, or otherwise useful or convenient to the use, operation, or occupancy of, or
placed on, but unattached to, any part of the Site, the Project or the
Improvements whether or not the same constitutes real property or fixtures in
the State, including all removable window and floor coverings, all furniture and
furnishings, heating, lighting, plumbing, ventilating, air conditioning,
refrigerating, incinerating, cleaning equipment, all elevators, escalators and
elevator and escalator plants, cooking facilities, vacuum cleaning systems,
public address and communications systems, switchboards, security and
surveillance equipment and devices, sprinkler systems and other fire prevention
and extinguishing apparatus and materials, motors, machinery, pipes, appliances,
equipment, fittings, fixtures, and building materials, all exercise equipment,
all gaming and financial equipment, computer equipment, calculators, adding
machines, gaming tables, video game and slot

 

3



--------------------------------------------------------------------------------

machines, and any other electronic equipment of every nature used or located on
any part of the Site, the Project or the Improvements, together with all
venetian blinds, shades, draperies, drapery and curtain rods, brackets, bulbs,
cleaning apparatus, mirrors, lamps, ornaments, cooking apparatus and equipment,
china, flatware, dishes, utensils, glassware, ranges and ovens, garbage
disposals, dishwashers, mantels, and any and all such property which is at any
time installed in, affixed to or placed upon the Site, the Project or the
Improvements.

 

“Imposition” means any taxes, assessments, water rates, sewer rates, maintenance
charges, other impositions by any Governmental Instrumentality and other charges
now or hereafter levied or assessed or imposed against the Trust Estate or any
part thereof, and any amount payable with respect thereto under the Cooperation
Agreement or any other Resort Complex Operative Document.

 

“Improvements” means (1) all the buildings, structures, facilities and
improvements of every nature whatsoever now or hereafter situated on the Site or
the Project, and (2) all fixtures, machinery, appliances, goods, building or
other materials, equipment, including without limitation all gaming equipment
and devices, and all machinery, equipment, engines, appliances and fixtures for
generating or distributing air, water, heat, electricity, light, fuel or
refrigeration, or for ventilating or sanitary purposes, or for the exclusion of
vermin or insects, or for the removal of dust, refuse or garbage; all wall-beds,
wall-safes, built-in furniture and installations, shelving, lockers, partitions,
doorstops, vaults, motors, elevators, dumb-waiters, awnings, window shades,
venetian blinds, light fixtures, fire hoses and brackets and boxes for the same,
fire sprinklers, alarm, surveillance and security systems, computers, drapes,
drapery rods and brackets, mirrors, mantels, screens, linoleum, carpets and
carpeting, plumbing, bathtubs, sinks, basins, pipes, faucets, water closets,
laundry equipment, washers, dryers, ice-boxes and heating units; all kitchen and
restaurant equipment, including but not limited to silverware, dishes, menus,
cooking utensils, stoves, refrigerators, ovens, ranges, dishwashers, disposals,
water heaters, incinerators, furniture, fixtures and furnishings, communication
systems, and equipment; all cocktail lounge supplies, including but not limited
to bars, glassware, bottles and tables used in connection with the Site, the
Project and the Improvements; all chaise lounges, hot tubs, swimming pool
heaters and equipment and all other recreational equipment (computerized and
otherwise), beauty and barber equipment, and maintenance supplies used in
connection with the Site, the Project and Improvements; all amusement rides and
attractions attached to the Site, the Project and the Improvements, all
specifically designed installations and furnishings, and all furniture,
furnishings and personal property of every nature whatsoever now or hereafter
owned or leased by Trustor or in which Trustor has any rights or interest and
located in or on, or attached to, or used or intended to be used or which are
now or may hereafter be appropriated for use on or in connection with the
operation of the Site, the Project or the Improvements or any personal property
encumbered hereby or any other Improvements, or in connection with any
construction being conducted or which may be conducted thereon, and all
extensions, additions, accessions, improvements, betterments, renewals,
substitutions, and replacements to any of the foregoing, and all of the right,
title and interest of Trustor in and to any such property, which, to the fullest
extent permitted by Legal Requirements, shall be conclusively deemed fixtures
and improvements and a part of the Trust Estate hereby encumbered.

 

“Income” means all Rents, security or similar deposits, revenues, issues,
royalties, earnings, products or Proceeds, profits, income, including, without
limitation, all rights to

 

4



--------------------------------------------------------------------------------

payment for hotel room occupancy by hotel guests, which includes any payment or
monies received or to be received in whole or in part, whether actual or deemed
to be, for the sale of services or products in connection with such occupancy,
advance registration fees by hotel guests, tour or junket proceeds and deposits,
deposits for convention and/or party reservations, and other benefits from the
Trust Estate.

 

“Insolvent” means with respect to any Person, that such Person shall be deemed
to be insolvent if such Person shall fail generally, or shall admit in writing
its inability, to pay its debts as such debts become due and payable and a
period of thirty (30) days shall have elapsed.

 

“Intangible Collateral” means (a) the rights to use all names and all
derivations thereof now or hereafter used by Trustor in connection with the
Site, the Project or the Improvements, including, without limitation, the names
“Lido” and “Palazzo,” including any variations thereon, together with the
goodwill associated therewith, and all names, logos, and designs used by
Trustor, or in connection with the Site, the Project or the Improvements or in
which Trustor has rights, with the exclusive right to use such names, logos and
designs wherever they are now or hereafter used in connection with the Site, the
Project or the Improvements (or in connection with the marketing of the thereof
together with the “SECC Land” (as defined in the Cooperation Agreement) in
accordance with the terms of the Cooperation Agreement), and any and all other
trade names, trademarks or service marks, whether or not registered, now or
hereafter used in the operation of the Site, the Project or the Improvements,
including, without limitation, any interest as a lessee, licensee or franchisee,
and, in each case, together with the goodwill associated therewith; (b) subject
to the absolute assignment contained herein, the Rents; (c) any and all books,
records, customer lists, concession agreements, supply or service contracts,
licenses, permits, approvals by Governmental Instrumentalities (to the extent
Legal Requirements permit or do not expressly prohibit the pledge of such
licenses, permits and approvals), signs, goodwill, casino and hotel credit and
charge records, supplier lists, checking accounts, safe deposit boxes (excluding
the contents of such deposit boxes owned by Persons other than Trustor), cash,
instruments, chattel papers, including inter-company notes and pledges,
documents, unearned premiums, deposits, refunds, including but not limited to
income tax refunds, prepaid expenses, rebates, tax and insurance escrow and
impound accounts, if any, actions and rights in action, and all other claims,
including without limitation condemnation awards and insurance proceeds, and all
other contract rights and general intangibles resulting from or used in
connection with the operation and occupancy of the Trust Estate and the Project
and in which Trustor now or hereafter has rights; and (d) general intangibles,
vacation license resort agreements or other time share license or right to use
agreements, including without limitation all rents, issues, profits, income and
maintenance fees resulting therefrom, whether any of the foregoing is now owned
or hereafter acquired.

 

“Land” means the real property situated in the County of Clark, State of Nevada,
more specifically described in Exhibit A attached hereto and incorporated herein
by reference, including any after acquired title thereto.

 

“NRS” means the Nevada Revised Statutes as in effect from time to time.

 

“Personal Property” has the meaning set forth in Section 1.12.

 

5



--------------------------------------------------------------------------------

“Proceeds” has the meaning assigned to it under the UCC and, in any event, shall
include but not be limited to (i) any and all proceeds of any insurance
(including without limitation property casualty and title insurance), indemnity,
warranty or guaranty payable from time to time with respect to all or a portion
of the Trust Estate; (ii) any and all proceeds in the form of accounts, security
deposits, tax escrows (if any), down payments (to the extent Legal Requirements
permit the same may to be pledged), collections, contract rights, documents,
instruments, chattel paper, Liens and security instruments, guarantees or
general intangibles relating in whole or in part to the Site, the Project or the
Improvements and all rights and remedies of whatever kind or nature Trustor or
its Restricted Subsidiaries may hold or acquire for the purpose of securing or
enforcing any obligation due Trustor or then Restricted Subsidiaries thereunder;
(iii) any and all payments in any form whatsoever made or due and payable from
time to time in connection with any requisition, confiscation, condemnation,
seizure or forfeiture of all or any part of the Trust Estate by any Governmental
Instrumentality; (iv) subject to the absolute assignment contained herein, the
Rents or other benefits arising out of, in connection with or pursuant to any
Space Lease of the Trust Estate; and (v) any and all other amounts from time to
time paid or payable in connection with any of the Trust Estate; provided,
however, that neither the Trustor nor its Restricted Subsidiaries is authorized
to sell, transfer, convey, mortgage, pledge, grant rights in or otherwise
dispose of any of the Trust Estate unless permitted under the Credit Agreement
and the Subsidiary Guaranty.

 

“Project” means the approximately 3,000 suite hotel, a gaming facility of
approximately 100,000 square feet, a multi-story parking structure and a meeting
complex to be integrated with the Existing Casino Complex and located on
approximately a portion of the Site adjacent to the Existing Casino Complex.

 

“Rents” means all rents, room revenues, Income, receipts, issues, profits,
revenues and maintenance fees, room, food and beverage revenues, license and
concession fees, Proceeds and other benefits to which Trustor or its Restricted
Subsidiaries may now or hereafter be entitled from the Site, the Project or the
Improvements therein or thereon, as applicable, or any property encumbered
hereby or any business or other activity conducted by Trustor or any of its
Restricted Subsidiaries at the Site, the Project or the Improvements.

 

“Site” means the Land and the Easements.

 

“Space Leases” means any and all leases, subleases, lettings, licenses,
concessions, operating agreements, management agreements, and all other
agreements affecting all or a portion of the Trust Estate, that Trustor or any
of its Restricted Subsidiaries has entered into, taken by assignment, taken
subject to, or assumed, or has otherwise become bound by, now or in the future,
that give any Person the right to conduct its business on, or otherwise use,
operate or occupy, all or any portion of the Site, the Project or the
Improvements including, without limitation, the right to use or occupy space for
kiosk(s) or vendor cart(s), and all rights of Trustor or any Restricted
Subsidiary (if any) thereto or therefrom and any leases, agreements or
arrangements permitting anyone to enter upon or use all or any portion of the
Trust Estate to extract or remove natural resources of any kind, together with
all amendments, extensions, and renewals of the foregoing entered into in
compliance with the Credit Agreement and the Subsidiary Guaranty, together with
all rental, occupancy, service, maintenance or any other

 

6



--------------------------------------------------------------------------------

similar agreements pertaining to use or occupation of, or the rendering of
services at the Site, the Project, the Improvements or any part thereof.

 

“Space Lessee(s)” means any and all tenants, licensees, or other grantees of the
Space Leases and any and all guarantors, sureties, endorsers or others having
primary or secondary liability with respect to such Space Leases.

 

“State” means the State of Nevada.

 

“Tangible Collateral” means all personal property, goods, equipment, supplies,
building and other materials of every nature whatsoever and all other tangible
personal property constituting a part or portion of the Project and/or used in
the operation of the hotel, casino, restaurants, stores, parking facilities,
observation tower and all other Improvements on the Site or the Project
including but not limited to communication systems, visual and electronic
surveillance systems and transportation system and not constituting a part of
the real property subject to the Lien of this Deed of Trust and including all
property and materials stored therein in which Trustor or any Restricted
Subsidiary has an interest and all tools, utensils, food and beverage, liquor,
uniforms, linens, housekeeping and maintenance supplies, vehicles, fuel,
advertising and promotional material, blueprints, surveys, plans and other
documents relating to the Site, the Project or the Improvements, and all
construction materials and all furnishings, fixtures and equipment, including,
but not limited to, all FF&E and all equipment and devices which are or are to
be installed and used in connection with the operation of the Site, the Project
or the Improvements those items of furniture, fixtures and equipment which are
to be purchased or leased by Trustor or its Restricted Subsidiaries, machinery
and any other items of personal property in which Trustor or its Restricted
Subsidiaries now or hereafter own or acquire an interest or right and which are
used or useful in the construction, operation, use and occupancy of the Site,
the Project or the Improvements and all present and future right and interest of
Trustor or its Restricted Subsidiaries in and to any casino operator’s agreement
(to the extent same may be pledged under Nevada Gaming Laws), license agreement
or sublease agreement used in connection with the Site, the Project or the
Improvements.

 

“Title Insurer” means First American Title Insurance Company, a California
corporation, or an Affiliate thereof.

 

“Trust Estate” means all of the property described in Granting Clauses (A)
through (N) below, inclusive, and each item of property therein described,
provided, however, that such term shall not include the property described in
Granting Clause (O) below.

 

“UCC” means the Uniform Commercial Code in effect in the State from time to
time, NRS chapters 104 and 104A.

 

The following terms shall have the meaning assigned to such terms in the Credit
Agreement:

 

Affiliate

Asset Sale

Bankruptcy Code

Business Day

 

7



--------------------------------------------------------------------------------

Closing Date

Collateral

Collateral Documents

Cooperation Agreement

FF&E Facility

Gaming License

Governmental Instrumentality

Legal Requirements

Lenders

Lien

Loan Documents

Net Loss Proceeds

Nevada Gaming Authorities

Nevada Gaming Laws

Notes

Obligations

Operative Documents

Permitted Liens

Person

Plans and Specifications

Requisite Lenders

Restricted Subsidiary

Resort Complex

Resort Complex Operative Document

Specified FF&E

Subsidiary

Subsidiary Guarantor

 

In addition, any capitalized terms used in this Deed of Trust (including the
Recitals hereto) which are not otherwise defined herein shall have the meaning
ascribed to such terms in the Credit Agreement.

 

W I T N ES S E T H:

 

IN CONSIDERATION OF TEN DOLLARS AND OTHER GOOD AND VALUABLE CONSIDERATION, THE
RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED, AND FOR THE PURPOSE OF
SECURING in favor of Beneficiary (1) the due and punctual payment of the portion
of the Obligations evidenced by the Notes in the principal amount of ONE BILLION
SIX HUNDRED TWENTY MILLION AND 00/100 DOLLARS or so much thereof as may be
advanced from time to time; (2) the performance of the Obligations and each
covenant and agreement of Trustor and the Restricted Subsidiaries contained in
the Credit Agreement, the Subsidiary Guaranty, this Deed of Trust or the other
Loan Documents; (3) the payment of such additional loans or advances as
hereafter may be made to either Trustor (individually or jointly and severally
with any other Person), its successors or assigns or any Restricted Subsidiary,
when evidenced by a promissory note or notes reciting that they are secured by
this Deed of Trust; provided, however, that any and all future advances by
Beneficiary or Lenders to either Trustor or any of its Restricted Subsidiaries
made for the improvement, protection or preservation of the Trust Estate,
together with interest at the interest

 

8



--------------------------------------------------------------------------------

rate provided in the Credit Agreement, shall be automatically secured hereby
unless such a note or instrument evidencing such advances specifically recites
that it is not intended to be secured hereby and (4) the payment of all sums
expended or advanced by Beneficiary or Lenders under or pursuant to the terms
hereof or to protect the security hereof (including Protective Advances as such
term is defined in Section 4.2 hereof), together with interest thereon as herein
provided, Trustor, in consideration of the premises, and for the purposes
aforesaid, does hereby ASSIGN, BARGAIN, CONVEY, PLEDGE, RELEASE, HYPOTHECATE,
WARRANT, AND TRANSFER WITH POWER OF SALE UNTO TRUSTEE IN TRUST FOR THE BENEFIT
OF BENEFICIARY AND THE LENDERS each of the following:

 

(A) Trustor’s interest in the Site (to the extent permitted by, or not
prohibited by, the Nevada Gaming Laws and other applicable law);

 

(B) TOGETHER WITH all the estate, right, title and interest of Trustor of, in
and to the Project and the Improvements;

 

(C) TOGETHER WITH all the estate, right, title and interest of Trustor of, in
and to all Appurtenant Rights;

 

(D) TOGETHER WITH all the estate, right, title and interest of Trustor of, in
and to the Tangible Collateral to the extent permitted by, or not prohibited by,
the Nevada Gaming Laws and other applicable Legal Requirements;

 

(E) TOGETHER WITH all the estate, right, title and interest of Trustor of, in
and to the Intangible Collateral to the extent permitted by, or not prohibited
by, Nevada Gaming Laws and other applicable law;

 

(F) TOGETHER WITH (i) all the estate, right, title and interest of Trustor of,
in and to all judgments and decrees, insurance proceeds, awards of damages and
settlements hereafter made resulting from condemnation proceedings or the taking
of any of the property described in Granting Clauses (A), (B), (C), (D), (E),
(J), (K), and (L) hereof or any part thereof under the power of eminent domain,
or for any damage (whether caused by such taking or otherwise) to the property
described in Granting Clauses (A), (B), (C), (D), (E), (J), (K), and (L) hereof
or any part thereof, or to any Appurtenant Rights thereto, and Beneficiary is
hereby authorized to collect and receive said awards and proceeds and to give
proper receipts and acquittance therefor, and (subject to the terms of the
Credit Agreement) to apply the same to the extent constituting Net Loss Proceeds
toward the payment of the Obligations and other sums secured hereby,
notwithstanding the fact that the amount owing thereon may not then be due and
payable; (ii) all proceeds of any sales or other dispositions of the property or
rights described in Granting Clauses (A), (B), (C), (D), (E), (J), (K), and (L)
hereof or any part thereof whether voluntary or involuntary, provided, however,
that the foregoing shall not be deemed to permit Asset Sales except as
specifically permitted in the Credit Agreement; and (iii) whether arising from
any voluntary or involuntary disposition of the Collateral described in Granting
Clauses (A), (B), (C), (D), (E), (J), (K), and (L), all Proceeds, products,
replacements, additions, substitutions, renewals and accessions, remainders,
reversions and after-acquired interest in, of and to such Collateral;

 

9



--------------------------------------------------------------------------------

(G) TOGETHER WITH, the absolute assignment of any Space Leases or any part
thereof that Trustor has entered into, taken by assignment, taken subject to, or
assumed, or has otherwise become bound by, now or in the future, together with
all of the following (including all “Cash Collateral” within the meaning of the
Bankruptcy Code) arising from the Space Leases: (a) Rents and Income (subject,
however, to the aforesaid absolute assignment to Trustee for the benefit of
Beneficiary and the revocable license hereinbelow granted to Trustor to collect
the Rents), (b) all guarantees, letters of credit, security deposits,
collateral, cash deposits, and other credit enhancement documents, arrangements
and other measures with respect to the Space Leases, (c) all of Trustor’s right,
title, and interest under the Space Leases, including the following: (i) the
right to receive and collect the Rents from the lessee, sublessee or licensee,
or their successor(s), under any Space Lease(s) and (ii) the right to enforce
against any tenants thereunder and otherwise any and all remedies under the
Space Leases, including Trustor’s right to evict from possession any tenant
thereunder or to retain, apply, use, draw upon, pursue, enforce or realize upon
any guaranty of any Space Lease; to terminate, modify, or amend the Space
Leases; to obtain possession of, use, or occupy, any of the real or personal
property subject to the Space Leases; and to enforce or exercise, whether at law
or in equity or by any other means, all provisions of the Space Leases and all
obligations of the tenants thereunder based upon (A) any breach by such tenant
under the applicable Space Lease (including any claim that Trustor may have by
reason of a termination, rejection, or disaffirmance of such Space Lease
pursuant to the Bankruptcy Code) and (B) the use and occupancy of the premises
demised, whether or not pursuant to the applicable Space Lease (including any
claim for use and occupancy arising under landlord-tenant law of the State or
the Bankruptcy Code). A revocable license is hereby granted to Trustor, so long
as no Event of Default has occurred and is continuing hereunder, to collect and
use the Rents, as they become due and payable, but not more than one (1) month
in advance thereof. Upon the occurrence of an Event of Default, the permission
hereby granted to Trustor to collect the Rents shall automatically be revoked
without notice until such time as such Event of Default is cured and such cure
is accepted by the Beneficiary; provided, however, to the extent that the
Required Lenders rescind and annul an acceleration of the Loans in accordance
with the provisions of the last paragraph of Section 8 of the Credit Agreement,
such revocable license shall be reinstated. Beneficiary shall have the right, at
any time and from time to time, to notify any Space Lessee of the rights of
Beneficiary as provided by this Section (G);

 

Notwithstanding anything to the contrary contained herein, the foregoing
provisions of this Granting Clause (G) shall not constitute an assignment for
purposes of security but shall to the extent permitted by, or not prohibited by,
the Nevada Gaming Laws and other applicable law constitute an absolute and
present assignment of the Rents to Beneficiary, subject, however, to the
conditional license given to Trustor to collect and use the Rents as hereinabove
provided; and the existence or exercise of such right of Trustor shall not
operate to subordinate this assignment to any subsequent assignment, in whole or
in part, by Trustor;

 

(H) TOGETHER WITH all the estate, right, title and interest of Trustor of, in
and to any and all maps, plans, specifications, surveys, studies, tests,
reports, data and drawings relating to the development of the Site, the Project
or the Improvements including, without limitation, all Plans and Specifications,
marketing plans, feasibility studies, soils tests, design contracts and all
contracts and agreements of Trustor relating thereto including, without
limitation, architectural, structural, mechanical and engineering plans and
specifications, studies, data and drawings

 

10



--------------------------------------------------------------------------------

prepared for or relating to the development of the Site, the Project or the
Improvements or the construction, renovation or restoration of any of the
Improvements or the extraction of minerals, sand, gravel or other valuable
substances from the Site, the Project or the Improvements and purchase contracts
or any agreement granting Trustor a right to acquire any land situated within
Clark County, Nevada;

 

(I) TOGETHER WITH, to the extent permitted by, or not prohibited by, the Nevada
Gaming Laws and other applicable Legal Requirements, all the estate, right,
title and interest of Trustor of, in and to any and all licenses, permits,
variances, special permits, franchises, certificates, rulings, certifications,
validations, exemptions, filings, registrations, authorizations, consents,
approvals, waivers, orders, rights and agreements (including, without
limitation, options, option rights, contract rights now or hereafter obtained by
Trustor from any Governmental Instrumentality having or claiming jurisdiction
over the Site, the Project, the Improvements or any other element of the Trust
Estate or providing access thereto, or the operation of any business on, at or
from the Site, the Project or the Improvements including, without limitation,
any liquor or Gaming Licenses, (except for any registrations, licenses, findings
of suitability or approvals issued by the Nevada Gaming Authorities or any other
liquor or gaming licenses which are non-assignable); provided, that upon an
Event of Default hereunder or under the Credit Agreement or the Subsidiary
Guaranty, if Beneficiary is not qualified under the Nevada Gaming Laws to hold
such Gaming Licenses, then Beneficiary may designate an appropriately qualified
third party to which an assignment of such Gaming Licenses can be made in
compliance with the Nevada Gaming Laws;

 

(J) TOGETHER WITH all the estate, right, title and interest of Trustor of, in
and to all water stock, water permits and other water rights relating to the
Site, the Project or the Improvements;

 

(K) TOGETHER WITH all the estate, right, title and interest of Trustor of, in
and to all oil and gas and other mineral rights, if any, in or pertaining to the
Site, the Project or the Improvements and all royalty, leasehold and other
rights of Trustor pertaining thereto;

 

(L) TOGETHER WITH any and all monies and other property, real or personal, which
may from time to time be subjected to the Lien hereof by Trustor or by anyone on
its behalf or with its consent, or which may come into the possession or be
subject to the control of Trustee or Beneficiary pursuant to this Deed of Trust
or any Loan Document granting a security interest to the Beneficiary, including,
without limitation, any Protective Advances under this Deed of Trust; and all of
Trustor’s right, title, and interest in and to all extensions, improvements,
betterments, renewals, substitutes for and replacements of, and all additions,
accessions, and appurtenances to, any of the foregoing that Trustor may
subsequently acquire or obtain by any means, or construct, assemble, or
otherwise place on any of the Trust Estate, and all conversions of any of the
foregoing; it being the intention of Trustor that all property hereafter
acquired by Trustor and required by this Deed of Trust or any Loan Document
granting a security interest to the Beneficiary to be subject to the Lien of
this Deed of Trust or intended so to be shall forthwith upon the acquisition
thereof by Trustor be subject to the Lien of this Deed of Trust as if such
property were now owned by Trustor and were specifically described in this Deed
of Trust and granted hereby or pursuant hereto, and Trustee and Beneficiary are
hereby authorized, subject to Nevada Gaming Laws and other applicable Legal
Requirements, to receive

 

11



--------------------------------------------------------------------------------

any and all such property as and for additional security for the obligations
secured or intended to be secured hereby. Trustor agrees to take any action as
may reasonably be necessary to evidence and perfect such Liens or security
interests, including, without limitation, the execution of any documents
necessary to evidence and perfect such Liens or security interests;

 

(M) TOGETHER WITH, to the extent permitted by applicable Legal Requirements, any
and all Accounts Receivable and all royalties, earnings, Income, proceeds,
products, Rents, revenues, reversions, remainders, issues, profits, avails,
production payments, and other benefits directly or indirectly derived or
otherwise arising from any of the foregoing, all of which are hereby assigned to
Beneficiary, who, except as otherwise expressly provided in this Deed of Trust
(including the provisions of Section 1.13 hereof), is authorized to collect and
receive the same, to give receipts and acquittances therefor and to apply the
same to the Obligations secured hereunder, whether or not then due and payable;

 

(N) TOGETHER WITH Proceeds of the foregoing property described in Granting
Clauses (A) through (M);

 

(O) TOGETHER WITH Trustor’s rights further to assign, sell, lease, encumber or
otherwise transfer or dispose of the property described in Granting Clauses (A)
through (N) inclusive, above, for debt or otherwise; and

 

(P) EXPRESSLY EXCLUDING, HOWEVER, (i) Specified FF&E, (ii) any assets which if
pledged, hypothecated or given as collateral security would require Trustor to
seek approval of any Nevada Gaming Authority of the pledge, hypothecation or
collateralization, or require the Beneficiary or any Person to be licensed,
qualified or found suitable by an applicable Nevada Gaming Authority, (iii) any
contracts, contract rights, permits or general intangibles, which by their terms
or the operation of law prohibit or do not allow assignment or require any
consent for assignment which has not been obtained or which would be breached by
virtue of a security interest being granted therein and (iv) any property or
assets subject to a Lien permitted under clauses (ii), (xxi), (xxiii)(b),
(xxiv), (xxv) and (xxviii) of the definition of Permitted Liens contained in the
Credit Agreement.

 

Trustor, for itself and its successors and assigns, covenants and agrees to and
with Trustee that, at the time or times of the execution of and delivery of
these presents or any instrument of further assurance with respect thereto,
Trustor has good right, full power and lawful authority to assign, grant,
convey, warrant, transfer, bargain or sell its interests in the Trust Estate in
the manner and form as aforesaid, and that the Trust Estate is free and clear of
all Liens whatsoever, except the Permitted Liens, and Trustor shall warrant and
forever defend the Trust Estate in the quiet and peaceable possession of Trustee
and its successors and assigns against all and every Person lawfully or
otherwise claiming or to claim the whole or any part thereof, subject to
Permitted Liens. Trustor agrees that any greater title to the Trust Estate
hereafter acquired by Trustor during the term hereof shall be automatically
subject hereto.

 

12



--------------------------------------------------------------------------------

 

ARTICLE ONE

 

COVENANTS OF TRUSTOR

 

The Beneficiary and Lenders have been induced to enter into the Credit
Agreement, the Subsidiary Guaranty and the other Loan Documents and to make the
Loans to Venetian and LVSI on the basis of the following material covenants, all
agreed to by Trustor:

 

1.1 Performance of Deed of Trust. Trustor shall perform, observe and comply and
shall cause each other Subsidiary Guarantor to perform, observe and comply with
each and every provision hereof and of the other Loan Documents and shall
promptly pay, when payment shall become due, the principal with interest
thereon, the other Obligations and all other sums required to be paid by Trustor
hereunder and thereunder, as the case may be.

 

1.2 General Representations, Covenants and Warranties. Trustor represents,
covenants and warrants that: (a) Trustor has good and marketable title to an
indefeasible fee estate in the Site, free and clear of all Liens except
Permitted Liens, and that it has the right to hold, occupy and enjoy its
interest in the Trust Estate, and has good right, full power and lawful
authority to subject the Trust Estate to the Lien of this Deed of Trust and
pledge the same as provided herein and Beneficiary may at all times peaceably
and quietly enter upon, hold, occupy and enjoy the entire Trust Estate in
accordance with the terms hereof; (b) neither Trustor nor any of its
Subsidiaries is Insolvent and no bankruptcy or insolvency proceedings are
pending or contemplated by or, to the best of Trustor’s knowledge, threatened
against Trustor nor any of its Subsidiaries; (c) all costs arising from
construction of any Improvements, the performance of any labor and the purchase
of all Tangible Collateral and the Improvements have been or shall be paid when
due (subject to the provisions of the Credit Agreement, the Subsidiary Guaranty
and this Deed of Trust); (d) the Site has frontage on, and direct access for
ingress and egress to dedicated street(s); (e) Trustor shall at all times
conduct and operate the Trust Estate in a manner so as not to lose, or permit
any Restricted Subsidiary to lose the right to conduct gaming activities at the
Project; (f) no material part of the Trust Estate has been damaged, destroyed,
condemned or abandoned, other than those portions of the Trust Estate that have
been the subject of condemnation proceedings that have resulted in the
conveyance of such portion of the Trust Estate to the Trustor; (g) no part of
the Trust Estate is the subject of condemnation proceedings and Trustor has no
knowledge of any contemplated or pending condemnation proceeding with respect to
any portion of the Trust Estate other than condemnation proceedings set forth in
Exhibit D; and (h) Trustor acknowledges and agrees that it presently uses, and
has in the past used, certain trade or fictitious names in connection with the
operation of the business at the Trust Estate, including the names “Lido,” and
“Palazzo” (all of the foregoing, collectively, the “Enumerated Names”). For all
purposes of this Deed of Trust it shall be deemed that the term “Trustor”
includes, in addition to “Lido Casino Resort, LLC” all trade or fictitious,
names that Trustor (or any successor or assign thereof) now or hereafter uses,
or has in the past used with respect to the Site, the Project or the
Improvements without limitation, with the same force and effect as if this Deed
of Trust had been executed in all such names (in addition to “Lido Casino
Resort, LLC”).

 

1.3 Compliance with Legal Requirements. Trustor shall promptly, fully, and
faithfully comply in all material respects with all Legal Requirements and shall
cause all portions of the Trust Estate and its use and occupancy to fully comply
in all material respects with Legal Requirements at all times, whether or not
such compliance requires work or remedial measures that are ordinary or
extraordinary, foreseen or unforeseen, structural or nonstructural, or that
interfere with the use or enjoyment of the Trust Estate.

 

13



--------------------------------------------------------------------------------

1.4 Impositions. Except as otherwise permitted by Section 6.3 of the Credit
Agreement, (a) Trustor shall pay all Impositions as they become due and payable
and shall deliver to Beneficiary promptly upon Beneficiary’s request, evidence
satisfactory to Beneficiary that the Impositions have been paid or are not
delinquent; (b) Trustor shall not suffer to exist, permit or initiate the joint
assessment of the real and personal property, or any other procedure whereby the
Lien of Impositions and the Lien of the personal property taxes shall be
assessed, levied or charged to the Site, the Project and the Improvements as a
single Lien, except as may be required by Legal Requirements; and (c) in the
event of the passage of any law deducting from the value of real property for
the purposes of taxation any Lien thereon, or changing in any way the taxation
of deeds of trust or obligations secured thereby for state or local purposes, or
the manner of collecting such Impositions or taxes and imposing an Imposition or
tax, either directly or indirectly, on this Deed of Trust or the Notes, Trustor
shall pay all such Impositions and taxes and all payments required with respect
to Impositions and taxes pursuant to the terms of the Cooperation Agreement
(including, without limitation, Article VI thereof).

 

1.5 Insurance.

 

(a) Insurance Requirements and Proceeds.

 

(i) Hazard Insurance. Trustor shall at its sole expense obtain for, deliver to,
assign and maintain for the benefit of Beneficiary, during the term of this Deed
of Trust, insurance policies insuring the Trust Estate and liability insurance
policies, all in accordance with the requirements of Section 6.4 of the Credit
Agreement, if applicable, and Section 2.19 of the Subsidiary Guaranty, if
applicable. Trustor shall promptly pay when due any premiums on such insurance
policies and on any renewals thereof and all payments required with respect to
the procurement of insurance pursuant to the terms of the Cooperation Agreement
(including, without limitation, Article VI thereof). In the event of the
foreclosure of this Deed of Trust or any other transfer of title to the Trust
Estate in extinguishment of the Obligations and other sums secured hereby, all
right, title and interest of Beneficiary in and to all insurance policies and
renewals thereof then in force shall pass to the purchaser or grantee.

 

(ii) Handling of Proceeds. All Proceeds from any insurance policies shall be
disbursed in accordance with the provisions of Section 6.4 of the Credit
Agreement, if applicable, and Section 2.19 of the Subsidiary Guaranty, if
applicable. All Proceeds of insurance allocable to Trustor, as owner of the
Site, the Project and the Improvements and attributable to business interruption
insurance shall be collected, held, handled and disbursed in accordance with
Section 6.4 of the Credit Agreement, if applicable, or otherwise in accordance
with Articles X and XI of the Cooperation Agreement. All Net Loss Proceeds shall
be applied by Trustor in accordance with Section 2.4B(iii)(b) of the Credit
Agreement.

 

(b) Compliance with Insurance Policies. Trustor shall not violate or permit to
be violated any of the conditions or provisions of any policy of insurance
required by the Credit Agreement, the Subsidiary Guaranty, the Cooperation
Agreement or this Deed of Trust and Trustor shall so perform and satisfy the
requirements of the companies writing such policies that, at all times,
companies of good standing shall be willing to write and/or continue such
insurance.

 

14



--------------------------------------------------------------------------------

Trustor further covenants to promptly send to Beneficiary all notices relating
to any violation of such policies or otherwise affecting Trustor’s insurance
coverage or ability to obtain and maintain such insurance coverage.

 

1.6 Condemnation. Beneficiary is hereby authorized, at its option, to commence,
appear in and prosecute in its own or Trustor’s name any action or proceeding
relating to any condemnation and, subject to Article XII of the Cooperation
Agreement, to settle or compromise any claim in connection therewith, and
Trustor hereby appoints Beneficiary as its attorney-in-fact to take any action
in Trustor’s name pursuant to Beneficiary’s rights hereunder. Immediately upon
obtaining knowledge of the institution of any proceedings for the condemnation
of the Trust Estate, or any portion thereof, Trustor shall notify the Trustee
and Beneficiary of the pendency of such proceedings. Trustor from time to time
shall execute and deliver to Beneficiary all instruments requested by it to
permit such participation; provided, however, that such instruments shall be
deemed as supplemental to the foregoing grant of permission to Trustee and
Beneficiary, and unless otherwise required, the foregoing permission shall,
without more, be deemed sufficient to permit Trustee and/or Beneficiary to
participate in such proceedings on behalf of Trustor. All such compensation
awards, damages, claims, rights of action and Proceeds, and any other payments
or relief, and the right thereto, whether paid to Beneficiary or Trustor, are
included in the Trust Estate. Beneficiary, after deducting therefrom all its
expenses, including reasonable attorneys fees, shall apply all Proceeds paid
directly to it in accordance with the provisions of Section 6.4(C) of the Credit
Agreement. All such Proceeds paid directly to the Trustor shall be applied by
Trustor in accordance with Article XII of the Cooperation Agreement and Section
2.4B(iii)(b) of the Credit Agreement. Trustor hereby waives any rights it may
have under NRS 37.115, as amended or recodified from time to time.

 

1.7 Space Leases.

 

(a) Trustor represents and warrants that:

 

(i) Trustor has delivered to Beneficiary true, correct and complete copies of
all Space Leases, including all amendments and modifications, written or oral
existing as of the Closing Date;

 

(ii) Trustor has not executed or entered into any modifications or amendments of
the Space Leases, either orally or in writing, other than written amendments
that have been delivered or disclosed to Beneficiary in writing;

 

(iii) to Trustor’s knowledge, no default now exists under any Space Lease on the
part of Trustor or the tenant thereunder;

 

(iv) to Trustor’s knowledge, no event has occurred that, with the giving of
notice or the passage of time or both, would constitute such a default or would
entitle Trustor or any other party under such Space Lease to cancel the same or
otherwise avoid its obligations;

 

(v) Trustor has not accepted prepayments of installments of Rent under any Space
Leases, except for installment payments not in excess of one month’s Rent and
security deposits;

 

15



--------------------------------------------------------------------------------

(vi) except for Permitted Liens, Trustor has not executed any assignment or
pledge of any of Space Leases, the Rents, or of Trustor’s right, title and
interest in the same; and

 

(vii) this Deed of Trust does not constitute a violation or default under any
Space Lease, and is and shall at all times constitute a valid Lien on Trustor’s
interests in the Space Leases.

 

(b) After an Event of Default, Trustor shall deliver to Beneficiary the executed
originals of all Space Leases.

 

1.8 Authorization by Trustor. Trustor agrees that in the event the ownership of
the Trust Estate or any part thereof becomes vested in a person other than
Trustor, Beneficiary may, without notice to Trustor, deal in any way with such
successor or successors in interest with reference to this Deed of Trust, the
Notes and other Obligations hereby secured without in any way vitiating or
discharging Trustor’s or any guarantor’s, surety’s or endorser’s liability
hereunder, or upon the obligations hereby secured. No sale of the Trust Estate
and no forbearance to any person with respect to this Deed of Trust and no
extension to any person of the time for payment of the Notes, and other sums
hereby secured given by Beneficiary shall operate to release, discharge, modify,
change or affect the original liability of Trustor, or such guarantor, surety or
endorser either in whole or in part.

 

1.9 Security Agreement and Financing Statements. Trustor (as debtor) hereby
grants to Beneficiary (as creditor and secured party) a present and future
security interest in all Tangible Collateral, Intangible Collateral, FF&E
(subject to the provisions of Section 7.1 of the Credit Agreement which permit
the granting of certain security interests in Specified FF&E to the providers of
Indebtedness which may be incurred under said Section), the Improvements, all
other personal property now or hereafter owned or leased by Trustor or in which
Trustor has or will have any interest, to the extent that such property
constitutes a part of the Trust Estate (whether or not such items are stored on
the Site, the Project, the Improvements or elsewhere), Proceeds of the foregoing
comprising a portion of the Trust Estate and all proceeds of insurance policies
and consideration awards arising therefrom and all proceeds, products,
substitutions, and accessions therefor and thereto, subject to Beneficiary’s
rights to treat such property as real property as herein provided (collectively,
the “Personal Property”). Trustor shall execute any and all documents and
writings, including without limitation financing statements pursuant to the UCC,
as may be necessary or prudent to preserve and maintain the priority of the
security interest granted hereby on property which may be deemed subject to the
foregoing security agreement or as Beneficiary may reasonably request, and shall
pay to Beneficiary on demand any reasonable expenses incurred by Beneficiary in
connection with the preparation, execution and filing of any such documents.
Trustor hereby authorizes and empowers Beneficiary to execute and file, on
Trustor’s behalf, all financing statements and refilings and continuations
thereof as advisable to create, preserve and protect said security interest.
This Deed of Trust constitutes both a real property deed of trust and a
“security agreement,” within the meaning of the UCC, and the Trust Estate
includes both real and personal property and all other rights and interests,
whether tangible or intangible in nature, of Trustor in the Trust Estate.
Trustor by executing and delivering this Deed of Trust has granted to
Beneficiary, as security of the Obligations, a security interest in the Trust
Estate.

 

16



--------------------------------------------------------------------------------

(a) Fixture Filing. Without in any way limiting the generality of the
immediately preceding paragraph or of the definition of the Trust Estate, this
Deed of Trust constitutes a fixture filing under Section 9-502 of the UCC (NRS
104.9502(3)). For such purposes, (i) the “debtor” is each Trustor and their
respective addresses are the addresses given for each such Person in the initial
paragraph of this Deed of Trust; (ii) the “secured party” is Beneficiary, and
its address for the purpose of obtaining information is the address given for it
in the initial paragraph of this Deed of Trust; (iii) the real estate to which
the fixtures are or are to become attached is Trustor’s interest in the Site,
the Project and the Improvements; and (iv) the record owner of such real estate
or interests therein is Trustor.

 

(b) Remedies. This Deed of Trust shall be deemed a security agreement as defined
in the UCC and the remedies for any violation of the covenants, terms and
conditions of the agreements herein contained shall include any or all of (i)
those prescribed herein, and (ii) those available under applicable Legal
Requirements, and (iii) those available under the UCC, all at Beneficiary’s sole
election. In addition, a photographic or other reproduction of this Deed of
Trust shall be sufficient as a financing statement for filing wherever filing
may be necessary to perfect or continue the security interest granted herein.

 

(c) Derogation of Real Property. It is the intention of the parties that the
filing of a financing statement in the records normally having to do with
personal property shall never be construed as in anyway derogating from or
impairing the express declaration and intention of the parties hereto as
hereinabove stated that everything used in connection with the production of
Income from the Trust Estate and/or adapted for use therein and/or which is
described or reflected in this Deed of Trust is, and at all times and for all
purposes and in all proceedings both legal or equitable, shall be regarded as
part of the real property encumbered by this Deed of Trust irrespective of
whether (i) any such item is physically attached to the Improvements, (ii)
serial numbers are used for the better identification of certain equipment items
capable of being thus identified in a recital contained herein or in any list
filed with Beneficiary, or (iii) any such item is referred to or reflected in
any such financing statement so filed at any time. It is the intention of the
parties that the mention in any such financing statement of (1) rights in or to
the proceeds of any fire and/or hazard insurance policy, or (2) any award in
eminent domain proceedings for a taking or for loss of value, or (3) Trustor’s
interest as lessors in any present or future Space Lease or rights to Rents,
shall never be construed as in anyway altering any of the rights of Beneficiary
as determined by this Deed of Trust or impugning the priority of Beneficiary’s
real property Lien granted hereby or by any other recorded document, but such
mention in the financing statement is declared to be for the protection of
Beneficiary in the event any court or judge shall at any time hold with respect
to the matters set forth in the foregoing clauses (1), (2) and (3) that notice
of Beneficiary’s priority of interest to be effective against a particular class
of Persons, including but not limited to, the federal government and any
subdivisions or entity of the federal government, must be filed in the UCC
records.

 

(d) Priority; Permitted Financing of Tangible Collateral. All Personal Property
of any nature whatsoever which is subject to the provisions of this security
agreement shall be purchased or obtained by Trustor in its name and free and
clear of any Lien or encumbrance, except for Permitted Liens, for use only in
connection with the business and operation of the Project, and shall be and at
all times remain free and clear of any lease or similar arrangement, chattel
financing, installment sale agreement, security agreement and any encumbrance of
like

 

17



--------------------------------------------------------------------------------

kind, so that Beneficiary’s security interest shall attach to and vest in
Trustor for the benefit of Beneficiary, with the priority herein specified,
immediately upon the installation or use of the Personal Property at the Site,
the Project or the Improvements and Trustor warrants and represents that
Beneficiary’s security interest in the Personal Property is a validly attached
and binding security interest, properly perfected and prior to all other
security interests therein subject to Permitted Liens.

 

(e) Preservation of Contractual Rights of Collateral. Trustor shall, prior to
delinquency, default, or forfeiture, perform all obligations and satisfy all
material conditions required on its part to be satisfied to preserve its rights
and privileges under any contract, lease, license, permit, or other
authorization (i) under which it holds any Tangible Collateral or (ii) which
constitutes part of the Intangible Collateral, except where Trustor is
contesting such obligations in accordance with the Credit Agreement and/or the
Subsidiary Guaranty, as applicable.

 

(f) Removal of Collateral. Except as permitted in the Credit Agreement for
damaged or obsolete Tangible Collateral which is either no longer usable or
which is removed temporarily for repair or improvement or removed for
replacement on the Trust Estate with Tangible Collateral of similar function or
as otherwise permitted herein, none of the Tangible Collateral shall be removed
from the Trust Estate without Beneficiary’s prior written consent.

 

(g) Change of Name. Trustor shall not change its corporate or business name, or
do business within the State under any name other than such name, or any trade
name(s) other than those as to which Trustor gives prior written notice to
Beneficiary of its intent to use such trade names, or any other business names
(if any) specified in the financing statements delivered to Beneficiary for
filing in connection with the execution hereof, without providing Beneficiary
with the additional financing statement(s) and any other similar documents
deemed reasonably necessary by Beneficiary to assure that its security interest
remains perfected and of undiminished priority in all such Personal Property
notwithstanding such name change.

 

(h) Release of Liens. To the extent any property (including Specified FF&E) is
financed by any lender pursuant to an FF&E Facility, the Trustee shall release
the Liens in favor of the Beneficiary on such Specified FF&E and in connection
therewith at the Trustor’s expense, execute and deliver to the Trustor such
documents (including, without limitation UCC-3 termination statements) as the
Trustor may reasonably request to evidence such termination.

 

1.10 Assignment of Rents and Leases. The assignment of Rents and Leases set out
above in Granting Clause (G) shall constitute an absolute and present assignment
to Beneficiary, subject to the revocable license granted therein to Trustor to
collect the Rents, and shall be fully operative without any further action on
the part of any party, and specifically upon the occurrence of an Event of
Default such license shall be automatically revoked and Beneficiary shall be
entitled upon the occurrence of an Event of Default hereunder to all Rents and
to enter into the Site, the Project and the Improvements to collect all such
Rents until such time as such Event of Default is cured and such cure is
accepted by the Beneficiary; provided, however, that Beneficiary shall not be
obligated to take possession of the Trust Estate, or any portion thereof. The
absolute assignment contained in Granting Clause (G) shall not be deemed to
impose upon Beneficiary any of the obligations or duties of Trustor provided in
any such Space Lease (including, without limitation, any liability under the
covenant of quiet enjoyment contained in

 

18



--------------------------------------------------------------------------------

any Space Lease in the event that any lessee shall have been joined as a party
defendant in any action to foreclose this Deed of Trust and shall have been
barred and foreclosed thereby of all right, title and interest and equity of
redemption in the Trust Estate or any part thereof).

 

1.11 Beneficiary’s Cure of Trustor’s Default. If Trustor defaults hereunder in
the payment of any tax, assessment, Lien, encumbrance or other Imposition, in
its obligation to furnish insurance hereunder, or in the performance or
observance of any other covenant, condition or term of this Deed of Trust or the
Cooperation Agreement, Beneficiary may, but is not obligated to, preserve its
interest in the Trust Estate, perform or observe the same, but only upon not
less than five Business Days notice to Trustor and all payments made (whether
such payments are regular or accelerated payments) and reasonable costs and
expenses incurred or paid by Beneficiary in connection therewith shall become
due and payable immediately. The amounts so incurred or paid by Beneficiary,
together with interest thereon at the Default Rate from the date incurred until
paid by Trustor, shall be added to the Obligations and secured by the Lien of
this Deed of Trust. Beneficiary is hereby empowered to enter and to authorize
others to enter upon the Site, the Project or the Improvements or any part
thereof for the purpose of performing or observing any such defaulted covenant,
condition or term, without thereby becoming liable to Trustor or any Person in
possession holding under Trustor. No exercise of any rights under this Section
1.11 by Beneficiary shall cure or waive any Event of Default or notice of
default hereunder or invalidate any act done pursuant hereto or to any such
notice, but shall be cumulative of all other rights and remedies.

 

1.12 Use of Land. Trustor covenants that the Trust Estate shall be (i) used and
operated in a manner reasonably consistent with the description of the Project
in the Cooperation Agreement and (ii) the last sentence of Section 6.4A of the
Credit Agreement.

 

1.13 Affiliates and Restricted Subsidiaries.

 

(a) Subject to Trust Deed. Subject to compliance with requirements of applicable
Nevada Gaming Laws, Trustor shall cause all of its Affiliates and Subsidiaries
in any way involved with the operation of all or a portion of the Trust Estate
to observe the covenants and conditions of this Deed of Trust to the extent
necessary to give the full intended effect to such covenants and conditions and
to protect and preserve the security of Beneficiary hereunder. Trustor shall, at
Beneficiary’s request, cause any such Affiliate or Restricted Subsidiary to
execute and deliver to Beneficiary or Trustee such further instruments or
documents as Beneficiary may reasonably deem necessary to effectuate the terms
of this Section 1.13(a).

 

(b) Restriction on Use of Subsidiary or Affiliate. Except as permitted under the
Credit Agreement or the Loan Documents, Trustor shall not use any Affiliate or
Subsidiary in the operation of the Trust Estate, the Project, or the Easements
if such use would in any way impair the security for the Notes, the Credit
Agreement or the Subsidiary Guaranty or cause a breach of any covenant of this
Deed of Trust, the Credit Agreement, the Subsidiary Guaranty or any other Loan
Documents.

 

19



--------------------------------------------------------------------------------

 

ARTICLE TWO

 

CORPORATE LOAN PROVISIONS

 

2.1 Interaction with Credit Agreement and Subsidiary Guaranty.

 

(a) Incorporation by Reference. All terms, covenants, conditions, provisions and
requirements of the Credit Agreement and the Subsidiary Guaranty are
incorporated by reference in this Deed of Trust.

 

(b) Conflicts. In the event of any conflict or inconsistency between the
provisions of this Deed of Trust and those of the Credit Agreement or the
Subsidiary Guaranty, the provisions of the Credit Agreement or the Subsidiary
Guaranty, as applicable, shall govern.

 

2.2 Other Collateral. This Deed of Trust is one of a number of Collateral
Documents to secure the Obligations delivered by or on behalf of Trustor and
other Persons pursuant to the Credit Agreement, the Subsidiary Guaranty and the
other Loan Documents and securing the Obligations secured hereunder. All
potential junior Lien claimants are placed on notice that, under any of the Loan
Documents and any other documents granting a security interest to the
Beneficiary or otherwise (such as by separate future unrecorded agreement
between Trustor and Beneficiary), other collateral for the Obligations secured
hereunder (i.e., collateral other than the Trust Estate) may, under certain
circumstances, be released without a corresponding reduction in the total
principal amount secured by this Deed of Trust. Such a release would decrease
the amount of collateral securing the Obligations, thereby increasing the burden
on the remaining Trust Estate created and continued by this Deed of Trust. No
such release shall impair the priority of the Lien of this Deed of Trust. By
accepting its interest in the Trust Estate, each and every junior Lien claimant
shall be deemed to have acknowledged the possibility of, and consented to, any
such release. Nothing in this paragraph shall impose any obligation upon
Beneficiary.

 

ARTICLE THREE

 

DEFAULTS

 

3.1 Event of Default. The term “Event of Default,” wherever used in this Deed of
Trust, shall mean any one or more of the events of default listed in the Credit
Agreement or the Subsidiary Guaranty (in each case, whether any such event shall
be voluntary or involuntary or come about or be effected by operation of law or
pursuant to or in compliance with any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body) and it
shall be an Event of Default under this Deed of Trust if Trustor or any other
“borrower” (as defined in NRS 106.310) who may send a notice pursuant to NRS
106.380(1) with respect to this Deed of Trust (i) delivers, sends or otherwise
gives to Beneficiary (A) any notice of an election to terminate the operation of
this Deed of Trust as security for any indebtedness secured by this instrument,
including, without limitation, any obligation to repay any “future advance” (as
defined in NRS 106.320) or “principal” (as defined in NRS 106.345), or (B) any
other notice pursuant to NRS 106.380(1); (ii) records a statement pursuant to
NRS

 

20



--------------------------------------------------------------------------------

1206.380(3); or (iii) causes this Deed of Trust, any indebtedness secured by
this instrument or Beneficiary to be subject to NRS 106.380(2), 106.380(3), or
106.400.

 

ARTICLE FOUR

 

REMEDIES

 

4.1 Acceleration of Maturity. If an Event of Default occurs, Beneficiary may
(except that such acceleration shall be automatic if the Event of Default is
caused by LVSI’s, Venetian’s or Trustor’s Bankruptcy, in accordance with
Sections 8.6 and 8.7 of the Credit Agreement and the provisions of the other
Loan Documents) declare the Notes and all Obligations or sums secured hereby, to
be due and payable immediately, and upon such declaration such principal and
interest and other sums shall immediately become due and payable without demand,
presentment, notice or other requirements of any kind (all of which Trustor
waives) notwithstanding anything in this Deed of Trust or any Loan Document or
applicable law to the contrary.

 

4.2 Protective Advances. If LVSI, Venetian or Trustor fails to make any payment
or perform any other obligation under the Notes, the Subsidiary Guaranty, the
other Operative Documents or the Resort Complex Operative Documents, then
without thereby limiting Beneficiary’s other rights or remedies, waiving or
releasing any of Trustor’s obligations, or imposing any obligation on
Beneficiary, Beneficiary may either advance any amount owing or perform any or
all actions that Beneficiary considers necessary or appropriate to cure such
default. All such advances shall constitute “Protective Advances.” No sums
advanced or performance rendered by Beneficiary shall cure, or be deemed a
waiver of any Event of Default.

 

4.3 Institution of Equity Proceedings. If an Event of Default occurs,
Beneficiary may institute an action, suit or proceeding in equity for specific
performance of this Deed of Trust or the Loan Documents, all of which shall be
specifically enforceable by injunction or other equitable remedy. Trustor waives
any defense based on laches or any applicable statute of limitations.

 

4.4 Beneficiary’s Power of Enforcement.

 

(a) If an Event of Default occurs, Beneficiary shall be entitled, at its option
and in its sole and absolute discretion, to prepare and record on its own
behalf, or to deliver to Trustee for recording, if appropriate, written
declaration of default and demand for sale and written Notice of Default and
Election to Sell (NRS 107.080) (or other statutory notice) to cause the Trust
Estate to be sold to satisfy the obligations hereof, and in the case of delivery
to Trustee, Trustee shall cause said notice to be filed for record.

 

(b) After the lapse of such time as may then be required by law following the
recordation of said Notice of Breach and Election to Sell, and notice of sale
having been given as then required by law, including compliance with all
applicable Nevada Gaming Laws, Trustee without demand on Trustor, shall sell the
Trust Estate or any portion thereof at the time and place fixed by it in said
notice, either as a whole or in separate parcels, and in such order as it may
determine, at public auction to the highest bidder, of cash in lawful money of
the United States

 

21



--------------------------------------------------------------------------------

payable at the time of sale. Trustee may, for any cause it deems expedient,
postpone the sale of all or any portion of said property until it shall be
completed and, in every case, notice of postponement shall be given by public
announcement thereof at the time and place last appointed for the sale and from
time to time thereafter Trustee may postpone such sale by public announcement at
the time fixed by the preceding postponement. Trustee shall execute and deliver
to the purchaser its Deed, Bill of Sale, or other instrument conveying said
property so sold, but without any covenant or warranty, express or implied. The
recitals in such instrument of conveyance of any matters or facts shall be
conclusive proof of the truthfulness thereof. Any Person, including Beneficiary,
may bid at the sale.

 

(c) After deducting all costs, fees and expenses of Trustee and of this Deed of
Trust, including, without limitation, costs of evidence of title and reasonable
attorneys’ fees of Trustee or Beneficiary in connection with a sale, Trustee
shall apply the proceeds of such sale to payment of all sums expended under the
terms hereof not then repaid, with accrued interest at the Default Rate to the
payment of all other sums then secured hereby and the remainder, if any, to the
Person or Persons legally entitled thereto as provided in NRS 40.462.

 

(d) Subject to compliance with applicable Nevada Gaming Laws, if any Event of
Default occurs, Beneficiary may, either with or without entry or taking
possession of the Trust Estate, and without regard to whether or not the
Obligations and other sums secured hereby shall be due and without prejudice to
the right of Beneficiary thereafter to bring an action or proceeding to
foreclose or any other action for any default existing at the time such earlier
action was commenced, proceed by any appropriate action or proceeding: (1) to
enforce payment of the Obligations, to the extent permitted by law, or the
performance of any term hereof or any other right; (2) to foreclose this Deed of
Trust in any manner provided by law for the foreclosure of mortgages or deeds of
trust on real property and to sell, as an entirety or in separate lots or
parcels, the Trust Estate or any portion thereof pursuant to applicable Legal
Requirements or under the judgment or decree of a court or courts of competent
jurisdiction, and Beneficiary shall be entitled to recover in any such
proceeding all costs and expenses incident thereto, including reasonable
attorneys’ fees in such amount as shall be awarded by the court; (3) to exercise
any or all of the rights and remedies available to it under the Credit
Agreement, the Subsidiary Guaranty and the other Loan Documents; and (4) to
pursue any other remedy available to it. Beneficiary shall take action either by
such proceedings or by the exercise of its powers with respect to entry or
taking possession, or both, as Beneficiary may determine.

 

(e) The remedies described in this Section 4.4 may be exercised with respect to
all or any portion of the Personal Property, either simultaneously with the sale
of any real property encumbered hereby or independent thereof. Beneficiary shall
at any time be permitted to proceed with respect to all or any portion of the
Personal Property in any manner permitted by the UCC. Trustor agrees that
Beneficiary’s inclusion of all or any portion of the Personal Property (and all
personal property that is subject to a security interest in favor, or for the
benefit, of Beneficiary) in a sale or other remedy exercised with respect to the
real property encumbered hereby, as permitted by the UCC, is a commercially
reasonable disposition of such property.

 

22



--------------------------------------------------------------------------------

4.5 Beneficiary’s Right to Enter and Take Possession, Operate and Apply Income.

 

(a) Subject to compliance with applicable Nevada Gaming Laws, if an Event of
Default occurs, (i) Trustor, upon demand of Beneficiary, shall forthwith
surrender to Beneficiary the actual possession and, if and to the extent
permitted by law, Beneficiary itself, or by such officers or agents as it may
appoint, may enter and take possession of all the Trust Estate including the
Personal Property, without liability for trespass, damages or otherwise, and may
exclude Trustor and its agents and employees wholly therefrom and may have joint
access with Trustor to the books, papers and accounts of Trustor; and (ii)
Trustor shall pay monthly in advance to Beneficiary on Beneficiary’s entry into
possession, or to any receiver appointed to collect the Rents, all Rents then
due and payable.

 

(b) If Trustor shall for any reason fail to surrender or deliver the Trust
Estate, the Personal Property or any part thereof after Beneficiary’s demand,
Beneficiary may obtain a judgment or decree conferring on Beneficiary or Trustee
the right to immediate possession or requiring Trustor to deliver immediate
possession of all or part of such property to Beneficiary or Trustee and Trustor
hereby specifically consents to the entry of such judgment or decree. Trustor
shall pay to Beneficiary or Trustee, upon demand, all reasonable costs and
expenses of obtaining such judgment or decree and reasonable compensation to
Beneficiary or Trustee, their attorneys and agents, and all such costs, expenses
and compensation shall, until paid, be secured by the Lien of this Deed of
Trust.

 

(c) Subject to compliance with applicable Nevada Gaming Laws, upon every such
entering upon or taking of possession, Beneficiary or Trustee may hold, store,
use, operate, manage and control the Trust Estate and conduct the business
thereof, and, from time to time in its sole and absolute discretion and without
being under any duty to so act:

 

(i) make all necessary and proper maintenance, repairs, renewals, replacements,
additions, betterments and improvements thereto and thereon and purchase or
otherwise acquire additional fixtures, personality and other property;

 

(ii) insure or keep the Trust Estate insured;

 

(iii) manage and operate the Trust Estate and exercise all the rights and powers
of Trustor in their name or otherwise with respect to the same;

 

(iv) enter into agreements with others to exercise the powers herein granted
Beneficiary or Trustee, all as Beneficiary or Trustee from time to time may
determine; and, subject to the absolute assignment of the Rents and Leases to
Beneficiary, Beneficiary or Trustee may collect and receive all the Rents,
including those past due as well as those accruing thereafter; and shall apply
the monies so received by Beneficiary or Trustee in such priority as Beneficiary
may determine to (1) the payment of interest and principal due and payable on
the Notes, (2) the deposits for Impositions and insurance premiums due, (3) the
cost of insurance, Impositions and other proper charges upon the Trust Estate or
any part thereof; (4) the compensation, expenses and disbursements of the
agents, attorneys and other representatives of Beneficiary or

 

23



--------------------------------------------------------------------------------

Trustee; and (5) any other charges or costs required to be paid by Trustor under
the terms hereof; and

 

(v) rent or sublet the Trust Estate or any portion thereof for any purpose
permitted by this Deed of Trust.

 

Beneficiary or Trustee shall surrender possession of the Trust Estate and the
Personal Property to Trustor only when all that is due upon such interest and
principal, Imposition and insurance deposits, and all amounts under any of the
terms of the Credit Agreement, the Subsidiary Guaranty or this Deed of Trust,
shall have been paid and other Obligations performed. The same right of taking
possession, however, shall exist if any subsequent Event of Default shall occur
and be continuing.

 

4.6 Leases. Beneficiary is authorized to foreclose this Deed of Trust subject to
the rights of any tenants of the Trust Estate, and the failure to make any such
tenants parties defendant to any such foreclosure proceedings and to foreclose
their rights shall not be, nor be asserted by Trustor to be, a defense to any
proceedings instituted by Beneficiary to collect the sums secured hereby or to
collect any deficiency remaining unpaid after the foreclosure sale of the Trust
Estate, or any portion thereof. Unless otherwise agreed by Beneficiary in
writing, all Space Leases executed subsequent to the date hereof, or any part
thereof, shall be subordinate and inferior to the Lien of this Deed of Trust;
provided, however, from time to time Beneficiary may execute and record among
the land records of the jurisdiction where this Deed of Trust is recorded,
subordination statements with respect to such of said Space Leases as
Beneficiary may designate in its sole discretion, whereby the Space Leases so
designated by Beneficiary shall be made superior to the Lien of this Deed of
Trust for the term set forth in such subordination statement. From and after the
recordation of such subordination statements, and for the respective periods as
may be set forth therein, the Space Leases therein referred to shall be superior
to the Lien of this Deed of Trust and shall not be affected by any foreclosure
hereof. All such Space Leases shall contain a provision to the effect that the
Trustor and Space Lessee recognize the right of Beneficiary to elect and to
effect such subordination of this Deed of Trust and consents thereto.

 

4.7 Purchase by Beneficiary. Upon any foreclosure sale (whether judicial or
nonjudicial), Beneficiary may bid for and purchase the property subject to such
sale and, upon compliance with the terms of sale, may hold, retain and possess
and dispose of such property in its own absolute right without further
accountability.

 

4.8 Waiver of Appraisement, Valuation, Stay, Extension and Redemption Laws.
Trustor agrees to the full extent permitted by Legal Requirements that if an
Event of Default occurs, neither Trustor nor anyone claiming through or under it
shall or will set up, claim or seek to take advantage of any appraisement,
valuation, stay, extension or redemption laws now or hereafter in force, in
order to prevent or hinder the enforcement or foreclosure of this Deed of Trust
or the absolute sale of the Trust Estate or any portion thereof or the final and
absolute putting into possession thereof, immediately after such sale, of the
purchasers thereof, and Trustor for itself and all who may at any time claim
through or under it, hereby waives, to the full extent that it may lawfully so
do, the benefit of all such Legal Requirements, and any and all right to have
the assets comprising the Trust Estate marshalled upon any foreclosure of the
Lien hereof and agrees

 

24



--------------------------------------------------------------------------------

that Trustee or any court having jurisdiction to foreclose such Lien may sell
the Trust Estate in part or as an entirety.

 

4.9 Receiver. If an Event of Default occurs, Beneficiary, to the extent
permitted by law and subject to compliance with all applicable Nevada Gaming
Laws, and without regard to the value, adequacy or occupancy of the security for
the Obligations and other sums secured hereby, shall be entitled as a matter of
right if it so elects to the appointment of a receiver to enter upon and take
possession of the Trust Estate and to collect all Rents and apply the same as
the court may direct, and such receiver may be appointed by any court of
competent jurisdiction upon application by Beneficiary. Beneficiary may have a
receiver appointed without notice to Trustor or any third party, and Beneficiary
may waive any requirement that the receiver post a bond. Beneficiary shall have
the power to designate and select the Person who shall serve as the receiver and
to negotiate all terms and conditions under which such receiver shall serve. Any
receiver appointed on Beneficiary’s behalf may be an Affiliate of Beneficiary.
The expenses, including receiver’s fees, attorneys’ fees, costs and agent’s
compensation, incurred pursuant to the powers herein contained shall be secured
by this Deed of Trust. The right to enter and take possession of and to manage
and operate the Trust Estate and to collect all Rents, whether by a receiver or
otherwise, shall be cumulative to any other right or remedy available to
Beneficiary under this Deed of Trust, the Credit Agreement, the Subsidiary
Guaranty or otherwise available to Beneficiary and may be exercised concurrently
therewith or independently thereof. Beneficiary shall be liable to account only
for such Rents (including, without limitation, security deposits) actually
received by Beneficiary, whether received pursuant to this Section 4.9 or any
other provision hereof. Notwithstanding the appointment of any receiver or other
custodian, Beneficiary shall be entitled as pledgee to the possession and
control of any cash, deposits, or instruments at the time held by, or payable or
deliverable under the terms of this Deed of Trust to, Beneficiary.

 

4.10 Suits to Protect the Trust Estate. Beneficiary shall have the power and
authority to institute and maintain any suits and proceedings as Beneficiary, in
its sole and absolute discretion, may deem advisable (a) to prevent any
impairment of the Trust Estate by any acts which may be unlawful or in violation
of this Deed of Trust, (b) to preserve or protect its interest in the Trust
Estate, or (c) to restrain the enforcement of or compliance with any Legal
Requirement that may be unconstitutional or otherwise invalid, if the
enforcement of or compliance with such enactment, rule or order might impair the
security hereunder or be prejudicial to Beneficiary’s interest.

 

4.11 Proofs of Claim. In the case of any receivership, Insolvency, Bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceedings affecting Trustor, or, to the extent the same would result in an
Event of Default hereunder, any Subsidiary, or any guarantor, co-maker or
endorser of any of Trustor’s obligations, its creditors or its property,
Beneficiary, to the extent permitted by law, shall be entitled to file such
proofs of claim or other documents as it may deem to be necessary or advisable
in order to have its claims allowed in such proceedings for the entire amount of
the Obligations, at the date of the institution of such proceedings, and for any
additional amounts which may become due and payable by Trustor after such date.

 

25



--------------------------------------------------------------------------------

4.12 Trustor to Pay the Notes on Any Default in Payment; Application of Monies
by Beneficiary.

 

(a) In case of a foreclosure sale of all or any part of the Trust Estate and of
the application of the proceeds of sale to the payment of the sums secured
hereby, Beneficiary shall be entitled to enforce payment from Trustor of any
additional amounts then remaining due and unpaid with respect to the Obligations
and to recover judgment against Trustor for any portion thereof remaining
unpaid, with interest at the Default Rate in accordance with Section 4.19
hereof.

 

(b) Trustor hereby agrees to the extent permitted by law, that no recovery of
any such judgment by Beneficiary or other action by Beneficiary and no
attachment or levy of any execution upon any of the Trust Estate or any other
property shall in any way affect the Lien and security interest of this Deed of
Trust upon the Trust Estate or any part thereof or any Lien, rights, powers or
remedies of Beneficiary hereunder, but such Lien, rights, powers and remedies
shall continue unimpaired as before.

 

4.13 Delay or Omission; No Waiver. No delay or omission of Beneficiary to
exercise any right, power or remedy upon any Event of Default shall exhaust or
impair any such right, power or remedy or shall be construed to waive any such
Event of Default or to constitute acquiescence therein. Every right, power and
remedy given to Beneficiary whether contained herein or in the Credit Agreement
or the Subsidiary Guaranty or otherwise available to Beneficiary may be
exercised from time to time and as often as may be deemed expedient by
Beneficiary.

 

4.14 No Waiver of One Default to Affect Another. No waiver of any Event of
Default hereunder shall extend to or affect any subsequent or any other Event of
Default then existing, or impair any rights, powers or remedies consequent
thereon. If Beneficiary (a) grants forbearance or an extension of time for the
payment of any sums secured hereby; (b) takes other or additional security for
the payment thereof; (c) waives or does not exercise any right granted in the
Notes, the Credit Agreement, the Subsidiary Guaranty, this Deed of Trust or any
other Loan Document; (d) releases any part of the Trust Estate from the Lien or
security interest of this Deed of Trust or any other instrument securing the
Obligations; (e) consents to the filing of any map, plat or replat of the Site
(to the extent such consent is required); (f) consents to the granting of any
easement on the Site, the Project or the Improvements (to the extent such
consent is required); or (g) makes or consents to any agreement changing the
terms of this Deed of Trust, the Subsidiary Guaranty or any other Loan Document
for the benefit of Beneficiary subordinating the Lien or any charge hereof, no
such act or omission shall release, discharge, modify, change or affect the
original liability under the Notes, this Deed of Trust or any other Loan
Document for the benefit of Beneficiary or otherwise of Trustor, or any
subsequent purchaser of the Trust Estate or any part thereof or any maker,
co-signer, surety or guarantor. No such act or omission shall preclude
Beneficiary from exercising any right, power or privilege herein granted or
intended to be granted in case of any Event of Default then existing or of any
subsequent Event of Default, nor, except as otherwise expressly provided in an
instrument or instruments executed by Beneficiary, shall the Lien or security
interest of this Deed of Trust be altered thereby, except to the extent
expressly provided in any releases, maps, easements or subordinations described
in clause (d), (e), (f) or (g) above of this Section 4.14. In the event of the
sale or transfer by operation of law

 

26



--------------------------------------------------------------------------------

or otherwise of all or any part of the Trust Estate, Beneficiary, without notice
to any Person is hereby authorized and empowered to deal with any such vendee or
transferee with reference to the Trust Estate or the Obligations secured hereby,
or with reference to any of the terms or conditions hereof, as fully and to the
same extent as it might deal with the original parties hereto and without in any
way releasing or discharging any of the liabilities or undertakings hereunder,
or waiving its right to declare such sale or transfer an Event of Default as
provided herein. Notwithstanding anything to the contrary contained in this Deed
of Trust or the other Loan Documents, (i) in the case of any non-monetary Event
of Default, Beneficiary may continue to accept payments due hereunder without
thereby waiving the existence of such or any other Event of Default and (ii) in
the case of any monetary Event of Default, Beneficiary may accept partial
payments of any sums due hereunder without thereby waiving the existence of such
Event of Default if the partial payment is not sufficient to completely cure
such Event of Default.

 

4.15 Discontinuance of Proceedings; Position of Parties Restored. If Beneficiary
shall have proceeded to enforce any right or remedy under this Deed of Trust by
foreclosure, entry of judgment or otherwise and such proceedings shall have been
discontinued or abandoned for any reason, or such proceedings shall have
resulted in a final determination adverse to Beneficiary, then and in every such
case Trustor and Beneficiary shall be restored to their former positions and
rights hereunder, and all rights, powers and remedies of Beneficiary shall
continue as if no such proceedings had occurred or had been taken.

 

4.16 Remedies Cumulative. No right, power or remedy, including without
limitation remedies with respect to any security for the Obligations, conferred
upon or reserved to Beneficiary by this Deed of Trust or any other Loan Document
is exclusive of any other right, power or remedy, but each and every such right,
power and remedy shall be cumulative and concurrent and shall be in addition to
any other right, power and remedy given hereunder or under any Loan Document,
now or hereafter existing at law, in equity or by statute, and Beneficiary shall
be entitled to resort to such rights, powers, remedies or security as
Beneficiary shall in its sole and absolute discretion deem advisable.

 

4.17 Interest After Event of Default. If an Event of Default shall have occurred
and is continuing, outstanding and unpaid Obligations under the Loan Documents
shall, at Beneficiary’s option, bear interest at the Default Rate until such
Event of Default has been cured. Trustor’s obligation to pay such interest shall
be secured by this Deed of Trust and the other Collateral Documents.

 

4.18 Foreclosure; Expenses of Litigation. If Trustee forecloses, reasonable
attorneys’ fees for services in the supervision of said foreclosure proceeding
shall be allowed to the Trustee and Beneficiary as part of the foreclosure
costs. In the event of foreclosure of the Lien hereof, there shall be allowed
and included as additional Obligations all reasonable expenditures and expenses
which may be paid or incurred by or on behalf of Beneficiary for attorneys’
fees, appraiser’s fees, outlays for documentary and expert evidence,
stenographers’ charges, publication costs, and costs (which may be estimated as
to items to be expended after foreclosure sale or entry of the decree) of
procuring all such abstracts of title, title searches and examinations, title
insurance policies and guarantees, and similar data and assurances with respect
to title as Beneficiary may deem reasonably advisable either to prosecute such
suit or to evidence to a bidder at any sale which may be had pursuant to such
decree the true condition of

 

27



--------------------------------------------------------------------------------

the title to or the value of the Trust Estate or any portion thereof. All
expenditures and expenses of the nature in this Section 4.18 mentioned, and such
expenses and fees as may be incurred if the protection of the Trust Estate and
the maintenance of the Lien and security interest of this Deed of Trust,
including the fees of any attorney employed by Beneficiary in any litigation or
proceeding affecting this Deed of Trust or any Loan Document, the Trust Estate,
the Subsidiary Guaranty or any other Loan Document, the Trust Estate or any
portion thereof, including, without limitation, civil, probate, appellate and
bankruptcy proceedings, or in preparation for the commencement or defense of any
proceeding or threatened suit or proceeding, shall be immediately due and
payable by Trustor, with interest thereon at the Default Rate, and shall be
secured by this Deed of Trust and the other Collateral Documents. Trustee waives
its right to any statutory fee in connection with any judicial or nonjudicial
foreclosure of the Lien hereof and agrees to accept a reasonable fee for such
services.

 

4.19 Deficiency Judgments. If after foreclosure of this Deed of Trust or
Trustee’s sale hereunder, there shall remain any deficiency with respect to any
Obligations, and Beneficiary shall institute any proceedings to recover such
deficiency or deficiencies, all such amounts shall continue to bear interest at
the Default Rate. Trustor waives any defense to Beneficiary’s recovery against
Trustor of any deficiency after any foreclosure sale of the Trust Estate.
Trustor expressly waives any defense or benefits that may be derived from any
statute granting Trustor any defense to any such recovery by Beneficiary. In
addition, Beneficiary and Trustee shall be entitled to recovery of all of their
reasonable costs and expenditures (including without limitation any court
imposed costs) in connection with such proceedings, including their reasonable
attorneys’ fees, appraisal fees and the other costs, fees and expenditures
referred to in Section 4.18 above. This provision shall survive any foreclosure
or sale of the Trust Estate, any portion thereof and/or the extinguishment of
the Lien hereof.

 

4.20 Waiver of July Trial. Beneficiary and Trustor each waive any right to have
a jury participate in resolving any dispute whether sounding in contract, tort
or otherwise arising out of, connected with, related to or incidental to the
relationship established between them in connection with the Obligations, this
Deed of Trust or any other Loan Document. Any such disputes shall be resolved in
a bench trial without a jury.

 

4.21 Exculpation of Beneficiary. The acceptance by Beneficiary of the assignment
contained herein with all of the rights, powers, privileges and authority
created hereby shall not, prior to entry upon and taking possession of the Trust
Estate by Beneficiary, be deemed or construed to make Beneficiary a “mortgagee
in possession”; nor thereafter or at any time or in any event obligate
Beneficiary to appear in or defend any action or proceeding relating to the
Space Leases, the Rents or the Trust Estate, or to take any action hereunder or
to expend any money or incur any expenses or perform or discharge any
obligation, duty or liability under any Space Lease or to assume any obligation
or responsibility for any security deposits or other deposits except to the
extent such deposits are actually received by Beneficiary, nor shall
Beneficiary, prior to such entry and taking, be liable in any way for any injury
or damage to person or property sustained by any Person in or about the Trust
Estate.

 

28



--------------------------------------------------------------------------------

 

ARTICLE FIVE

 

RIGHTS AND RESPONSIBILITIES OF TRUSTEE;

OTHER PROVISIONS RELATING TO TRUSTEE

 

Notwithstanding anything to the contrary in this Deed of Trust, Trustor and
Beneficiary agree as follows.

 

5.1 Exercise of Remedies by Trustee. To the extent that this Deed of Trust or
applicable law, including all applicable Nevada Gaming Laws, authorizes or
empowers, or does not require approval for, Beneficiary to exercise any remedies
set forth in Article 4 hereof or otherwise, or perform any acts in connection
therewith, Trustee (but not to the exclusion of Beneficiary unless so required
under the law of the State) shall have the power to exercise any or all such
remedies, and to perform any acts provided for in this Deed of Trust in
connection therewith, all for the benefit of Beneficiary and on Beneficiary’s
behalf in accordance with applicable law of the State. In connection therewith,
Trustee: (a) shall not exercise, or waive the exercise of, any Beneficiary’s
remedies (other than any rights of Trustee to any indemnity or reimbursement),
except at Beneficiary’s request, and (b) shall exercise, or waive the exercise
of, any or all of Beneficiary’s remedies at Beneficiary’s request, and in
accordance with Beneficiary’s directions as to the manner of such exercise or
waiver. Trustee may, however, decline to follow Beneficiary’s request or
direction if Trustee shall be advised by counsel that the action or proceeding,
or manner thereof, so directed may not lawfully be taken or waived.

 

5.2 Rights and Privileges of Trustee. To the extent that this Deed of Trust
requires Trustor to indemnify Beneficiary or reimburse Beneficiary for any
expenditures Beneficiary may incur, Trustee shall be entitled to the same
indemnity and the same rights to reimbursement of expenses as Beneficiary,
subject to such limitations and conditions as would apply in the case of
Beneficiary. To the extent that this Deed of Trust negates or limits
Beneficiary’s liability as to any matter, Trustee shall be entitled to the same
negation or limitation of liability. To the extent that Trustor, pursuant to
this Deed of Trust, appoints Beneficiary as Trustor’s attorney in fact for any
purpose, Beneficiary or (when so instructed by Beneficiary) Trustee shall be
entitled to act on Trustor’s behalf without joinder or confirmation by the
other.

 

5.3 Resignation or Replacement of Trustee. Trustee may resign by an instrument
in writing addressed to Beneficiary, and Trustee may be removed at any time with
or without cause (i.e., in Beneficiary’s sole and absolute discretion) by an
instrument in writing executed by Beneficiary. In case of the death,
resignation, removal or disqualification of Trustee or if for any reason
Beneficiary shall deem it desirable to appoint a substitute, successor or
replacement Trustee to act instead of Trustee originally named (or in place of
any substitute, successor or replacement Trustee), then Beneficiary shall have
the right and is hereby authorized and empowered to appoint a successor,
substitute or replacement Trustee, without any formality other than appointment
and designation in writing executed by Beneficiary, which instrument shall be
recorded if required by the law of the State. The laws of the State (including,
without limitation, the Nevada Gaming Laws) shall govern the qualification of
any Trustee. The authority conferred upon Trustee by this Deed of Trust shall
automatically extend to any and all other successor, substitute and replacement
Trustee(s) successively until the obligations secured hereunder have been paid
in full or the Trust Estate has been sold hereunder or released in

 

29



--------------------------------------------------------------------------------

accordance with the provisions of the Loan Documents to which the Beneficiary is
a party or which grants a security for the benefit of the Beneficiary.
Beneficiary’s written appointment and designation of any Trustee shall be full
evidence of Beneficiary’s right and authority to make the same and of all facts
therein recited. No confirmation, authorization, approval or other action by
Trustor shall be required in connection with any resignation or other
replacement of Trustee.

 

5.4 Authority of Beneficiary. If Beneficiary is a banking corporation, state
banking corporation or a national banking association and the instrument of
appointment of any successor or replacement Trustee is executed on Beneficiary’s
behalf by an officer of such corporation, state banking corporation or national
banking association, then such appointment shall be conclusively presumed to be
executed with authority and shall be valid and sufficient without proof of any
action by the board of directors or any superior officer of Beneficiary.

 

5.5 Effect of Appointment of Successor Trustee. Upon the appointment and
designation of any successor, substitute or replacement Trustee, and subject to
compliance with applicable Nevada Gaming Laws and other applicable Legal
Requirements, Trustee’s entire estate and title in the Trust Estate shall vest
in the designated successor, substitute or replacement Trustee. Such successor,
substitute or replacement Trustee shall thereupon succeed to and shall hold,
possess and execute all the rights, powers, privileges, immunities and duties
herein conferred upon Trustee. All references herein to Trustee shall be deemed
to refer to Trustee (including any successor or substitute appointed and
designated as herein provided) from time to time acting hereunder.

 

5.6 Confirmation of Transfer and Succession. Upon the written request of
Beneficiary or of any successor, substitute or replacement Trustee, any former
Trustee ceasing to act shall execute and deliver an instrument transferring to
such successor, substitute or replacement Trustee all of the right, title,
estate and interest in the Trust Estate of Trustee so ceasing to act, together
with all the rights, powers, privileges, immunities and duties herein conferred
upon Trustee, and shall duly assign, transfer and deliver all properties and
moneys held by said Trustee hereunder to said successor, substitute or
replacement Trustee.

 

5.7 Exculpation. Trustee shall not be liable for any error of judgment or act
done by Trustee in good faith, or otherwise be responsible or accountable under
any circumstances whatsoever, except for Trustee’s gross negligence, willful
misconduct or knowing violation of any Legal Requirement. Trustee shall have the
right to rely on any instrument, document or signature authorizing or supporting
any action taken or proposed to be taken by it hereunder, believed by it in good
faith to be genuine. All moneys received by Trustee shall, until used or applied
as herein provided, be held in trust for the purposes for which they were
received, but need not be segregated in any manner from any other moneys (except
to the extent required by law). Trustee shall be under no liability for interest
on any moneys received by it hereunder.

 

5.8 Endorsement and Execution of Documents. Upon Beneficiary’s written request,
Trustee shall, without liability or notice to Trustor, execute, consent to, or
join in any instrument or agreement in connection with or necessary to
effectuate the purposes of the Loan Documents to which the Beneficiary is a
party or which grants a security interest for the benefit of the Beneficiary.
Trustor hereby irrevocably designates Trustee as its attorney in fact to
execute, acknowledge and deliver, on Trustor’s behalf and in Trustor’s name, all
instruments or

 

30



--------------------------------------------------------------------------------

agreements necessary to implement any provision(s) of this Deed of Trust or to
further perfect the Lien created by this Deed of Trust on the Trust Estate. This
power of attorney shall be deemed to be coupled with an interest and shall
survive any disability of Trustor.

 

5.9 Multiple Trustees. If Beneficiary appoints multiple trustees, then any
Trustee, individually, may exercise all powers granted to Trustee under this
instrument, without the need for action by any other Trustee(s).

 

5.10 Terms of Trustee’s Acceptance. Trustee accepts the trust created by this
Deed of Trust upon the following terms and conditions:

 

(a) Delegation. Trustee may exercise any of its powers through appointment of
attorney(s) in fact or agents.

 

(b) Counsel. Trustee may select and employ legal counsel (including any law firm
representing Beneficiary). Trustor shall reimburse all reasonable legal fees and
expenses that Trustee may thereby incur.

 

(c) Security. Trustee shall be under no obligation to take any action upon any
Event of Default unless furnished security or indemnity, in form satisfactory to
Trustee, against costs, expenses, and liabilities that Trustee may incur.

 

(d) Costs and Expenses. Trustor shall reimburse Trustee, as part of the
Obligations secured hereunder, for all reasonable disbursements and expenses
(including reasonable legal fees and expenses and any expenses incurred by
Trustee in complying with the Nevada Gaming Laws and Gaming Licenses) incurred
by reason of and as provided for in this Deed of Trust, including any of the
foregoing incurred in Trustee’s administering and executing the trust created by
this Deed of Trust and performing Trustee’s duties and exercising Trustee’s
powers under this Deed of Trust.

 

(e) Release. Upon satisfaction of the conditions for reconveyance contained in
Section 6.10 hereof, Beneficiary shall request that Trustee release this Deed of
Trust and Trustee shall release this Deed of Trust and reconvey to the Trust
Estate in accordance with Section 6.10 hereof, provided, however, that Trustor
shall pay all costs of recordation, if any, and all of Trustee’s and
Beneficiary’s costs and expenses in connection with such release, including, but
not limited to, reasonable attorneys’ fees.

 

ARTICLE SIX

 

MISCELLANEOUS PROVISIONS

 

6.1 Heirs, Successors and Assigns Included in Parties. Whenever one of the
parties hereto is named or referred to herein, successors and assigns of such
party shall be included, and subject to the limitations set forth herein and in
the Credit Agreement and the Subsidiary Guaranty, all covenants and agreements
contained in this Deed of Trust, by or on behalf of Trustor or Beneficiary shall
bind and inure to the benefit of its heirs, successors and assigns, whether so
expressed or not.

 

31



--------------------------------------------------------------------------------

6.2 Addresses for Notices, Etc. Any notice, report, demand or other instrument
authorized or required to be given or furnished under this Deed of Trust to
Trustor or Beneficiary shall be deemed given or furnished (i) when addressed to
the party intended to receive the same, at the address of such party set forth
below, and delivered by hand at such address or (ii) three (3) days after the
same is deposited in the United States mail as first class certified mail,
return receipt requested, postage paid, whether or not the same is actually
received by such party:

 

Beneficiary:    The Bank of Nova Scotia      580 California Street, 21st Floor  
   San Francisco, California 94104      Attention: Mr. Alan Pendergast     
Telefax: (415) 397-0791 With a copy to:    The Bank of Nova Scotia      Loan
Administration      600 Peachtree Street, N.E.      Atlanta, Georgia 30308     
Attention: Robert Ivy      Telefax: (404) 888-8998 With a copy to:    DLA Piper
Rudnick Gray Cary US LLP      333 Market Street, Suite 3200      San Francisco,
California 94105-2150      Attention: Stephen A. Cowan, Esq. Trustor:    Lido
Casino Resort, LLC      3355 Las Vegas Boulevard South      Las Vegas, Nevada
89109      Attention: General Counsel      Telefax: (702) 414-4421 With a copy
to:    Paul, Weiss, Rifkind, Wharton & Garrison LLP      1285 Avenue of the
Americas      New York, New York 10019-6064      Attention: Harris Freidus     
Telefax: (212) 492-0064 Trustee:    First American Title Insurance Company     
180 Cassia Way, Suite 502      Henderson, Nevada 89104

 

6.3 Change of Notice Address. Any Person may change the address to which any
such notice, report, demand or other instrument is to be delivered or mailed to
that person, by furnishing written notice of such change to the other parties,
but no such notice of change shall be effective unless and until received by
such other parties.

 

32



--------------------------------------------------------------------------------

6.4 Headings. The headings of the articles, sections, paragraphs and
subdivisions of this Deed of Trust are for convenience of reference only, are
not to be considered a part hereof, and shall not limit or expand or otherwise
affect any of the terms hereof.

 

6.5 Invalid Provisions to Affect No Others. In the event that any of the
covenants, agreements, terms or provisions contained herein or in the Notes, the
Credit Agreement, the Subsidiary Guaranty or any other Loan Document shall be
invalid, illegal or unenforceable in any respect, the validity of the Lien
hereof and the remaining covenants, agreements, terms or provisions contained
herein or in the Notes, the Credit Agreement, the Subsidiary Guaranty or any
other Loan Document shall be in no way affected, prejudiced or disturbed
thereby. To the extent permitted by law, Trustor waives any provision of law
which renders any provision hereof prohibited or unenforceable in any respect.

 

6.6 Changes and Priority Over Intervening Liens. Neither this Deed of Trust nor
any term hereof may be changed, waived, discharged or terminated orally, or by
any action or inaction, but only by an instrument in writing signed by the party
against which enforcement of the change, waiver, discharge or termination is
sought. Any agreement hereafter made by Trustor and Beneficiary relating to this
Deed of Trust shall be superior to the rights of the holder of any intervening
Lien or encumbrance.

 

6.7 Estoppel Certificates. Within ten (10) Business Days after Beneficiary’s
written request, Trustor shall from time to time execute a certificate, in
recordable form (an “Estoppel Certificate”), stating, except to the extent it
would be inaccurate to so state: (a) the current amount of the Obligations
secured hereunder and all elements thereof, including principal, interest, and
all other elements; (b) that Trustor has no defense, offset, claim,
counterclaim, right of recoupment, deduction, or reduction against any of the
Obligations secured hereunder, (c) that none of the Loan Documents to which the
Beneficiary is a party or which grants a security interest for the benefit of
the Beneficiary have been amended, whether orally or in writing; (d) that
Trustor has no claims against Beneficiary of any kind; (e) that any Power of
Attorney granted to Beneficiary is in full force and effect; and (f) such other
matters relating to this Deed of Trust, any Loan Document to which the
Beneficiary is a party or which grants a security interest for the benefit of
the Beneficiary and the relationship of Trustor and Beneficiary as Beneficiary
shall request. In addition, the Estoppel Certificate shall set forth the reasons
why it would be inaccurate to make any of the foregoing assurances (“a” through
“f”).

 

6.8 Waiver of Setoff and Counterclaim. All amounts due under this Deed of Trust,
the Notes, the Subsidiary Guaranty or any other Loan Document to which the
Beneficiary is a party or which grants a security interest for the benefit of
the Beneficiary shall be payable without setoff, counterclaim or any deduction
whatsoever. Trustor hereby waives the right to assert a counterclaim (other than
a compulsory counterclaim) in any action or proceeding brought against it by
Beneficiary and/or any Lender under the Credit Agreement, or arising out of or
in any way connected with this Deed of Trust, the Subsidiary Guaranty or the
other Loan Documents, to which the Beneficiary is a party or which grants a
security interest for the benefit of the Beneficiary or the Obligations.

 

6.9 Governing Law. The Credit Agreement, the Subsidiary Guaranty and the Notes
provide that they are governed by, and construed and enforced in accordance
with, the laws of

 

33



--------------------------------------------------------------------------------

the State of New York. This Deed of Trust shall also be construed under and
governed by the laws of the State of New York without giving effect to the
conflicts of law rules and principles of New York; provided, however, that (i)
the terms and provisions of this Deed of Trust pertaining to the priority,
perfection, enforcement or realization by Beneficiary of its respective rights
and remedies under this Deed of Trust with respect to the Trust Estate shall be
governed and construed and enforced in accordance with the internal laws of the
State without giving effect to the conflicts-of-law rules and principles of the
State; (ii) Trustor agrees that to the extent deficiency judgments are available
under the laws of the State after a foreclosure (judicial or nonjudicial) of the
Trust Estate, or any portion thereof, or any other realization thereon by
Beneficiary or any Lender under the Credit Agreement or the Subsidiary Guaranty,
Beneficiary or such Lender, as the case may be, shall have the right to seek
such a deficiency judgment against Trustor in the State; and (iii) Trustor
agrees that if Beneficiary or any Lender under the Credit Agreement obtains a
deficiency judgment in another state against Trustor, then Beneficiary or such
Lender, as the case may be, shall have the right to enforce such judgment in the
State to the extent permitted under the laws of the State, as well as in other
states. Nothing contained in this Section 6.9 shall be deemed to expand the
limitations set forth in Section 10.16 of the Credit Agreement.

 

6.10 Reconveyance. In the event that (i) the Obligations are indefeasibly repaid
in full, (ii) any part of the Trust Estate is sold, transferred or otherwise
disposed of by Trustor in accordance with the Credit Agreement and the
Subsidiary Guaranty or (ii) any part of the Trust Estate is otherwise released
in accordance with the Credit Agreement and the Subsidiary Guaranty or with the
consent of the Requisite Lenders, the Trust Estate (in the case of clause (i) of
this Section 6.10) or portion thereof (in the case of clauses (ii) or (iii) of
this Section 6.10) will be sold, transferred or otherwise disposed of, and
released free and clear of the Liens created by this Deed of Trust and the
Beneficiary, at the request and expense of the Trustor, will duly and promptly
assign, transfer, deliver and release to the Trustor or its designee (without
recourse and without any representation or warranty) such of the Trust Estate as
is then being (or has been) so sold, transferred or otherwise disposed of or
released. In connection with any disposition or release pursuant to this Section
6.10, Beneficiary shall, at Trustor’s expense, cause Trustee to reconvey,
without warranty the Trust Estate or portion thereof being disposed or released,
as the case may be, and to execute and deliver to Trustor such documents
(including UCC-3 termination statements) as Trustor may reasonably request. The
recitals in such reconveyance of any matters or facts shall be conclusive proof
of the truthfulness thereof. The grantee in such reconveyance may be described
as “the person or persons legally entitled thereto.”

 

6.11 Attorneys’ Fees. Without limiting any other provision contained herein,
Trustor agrees to pay all costs of Beneficiary or Trustee incurred in connection
with the enforcement of this Deed of Trust, the Subsidiary Guaranty or the
Notes, including without limitation all reasonable attorneys’ fees whether or
not suit is commenced, and including, without limitation, fees incurred in
connection with any probate, appellate, bankruptcy, deficiency or any other
litigation proceedings, all of which sums shall be secured hereby.

 

6.12 Late Charges. By accepting payment of any sum secured hereby after its due
date, Beneficiary does not waive its right to collect any late charge thereon or
interest thereon at the interest rate on the Notes, if so provided, not then
paid or its right either to require prompt

 

34



--------------------------------------------------------------------------------

payment when due of all other sums so secured or to declare default for failure
to pay any amounts not so paid.

 

6.13 Cost of Accounting. Trustor shall pay to Beneficiary, for and on account of
the preparation and rendition of any accounting, which Trustor may be entitled
to require under any law or statute now or hereafter providing therefor, the
reasonable costs thereof.

 

6.14 Right of Entry. Subject to compliance with applicable Nevada Gaming Laws
and the terms of the Space Leases, Beneficiary may at any reasonable time or
times and on reasonable prior written notice to Trustor make or cause to be made
entry upon and inspections of the Trust Estate or any part thereof in person or
by agent.

 

6.15 Corrections. Trustor shall, upon request of Beneficiary or Trustee,
promptly correct any defect, error or omission which may be discovered in the
contents of this Deed of Trust (including, but not limited to, in the exhibits
and schedules attached hereto) or in the execution or acknowledgement hereof,
and shall execute, acknowledge and deliver such further instruments and do such
further acts as may be necessary or as may be reasonably requested by Trustee to
carry out more effectively the purposes of this Deed of Trust, to subject to the
Lien and security interest hereby created any of Trustor’s properties, rights or
interest covered or intended to be covered hereby, and to perfect and maintain
such Lien and security interest.

 

6.16 Statute of Limitations. To the fullest extent allowed by the law, the right
to plead, use or assert any statute of limitations as a plea or defense or bar
of any kind, or for any purpose, to any debt, demand or obligation secured or to
be secured hereby, or to any complaint or other pleading or proceeding filed,
instituted or maintained for the purpose of enforcing this Deed of Trust or any
rights hereunder, is hereby waived by Trustor.

 

6.17 Subrogation. Should the proceeds of any Loan or advance made by Beneficiary
to Trustor, repayment of which is hereby secured, or any part thereof, or any
amount paid out or advanced by Beneficiary, be used directly or indirectly to
pay off, discharge, or satisfy, in whole or in part, any prior or superior Lien
or encumbrance upon the Trust Estate, or any part thereof, then, as additional
security hereunder, Trustee, on behalf of Beneficiary, shall be subrogated to
any and all rights, superior titles, Liens, and equities owned or claimed by any
owner or holder of said outstanding Liens, charges, and indebtedness, however
remote, regardless of whether said Liens, charges, and indebtedness are acquired
by assignment or have been released of record by the holder thereof upon
payment.

 

6.18 Joint and Several Liability. All obligations of Trustor hereunder, if more
than one, are joint and several. Recourse for deficiency after sale hereunder
may be had against the property of Trustor, without, however, creating a present
or other Lien or charge thereon.

 

6.19 Homestead. Trustor hereby waives and renounces all homestead and exemption
rights provided by the constitution and the laws of the United States and of any
state, in and to the Trust Estate as against the collection of the Obligations,
or any part hereof.

 

6.20 Context. In this Deed of Trust, whenever the context so requires, the
neuter includes the masculine and feminine, and the singular including the
plural, and vice versa.

 

35



--------------------------------------------------------------------------------

6.21 Time. Time is of the essence of each and every term, covenant and condition
hereof. Unless otherwise specified herein, any reference to “days” in this Deed
of Trust shall be deemed to mean “calendar days.”

 

6.22 Interpretation. As used in this Deed of Trust unless the context clearly
requires otherwise: The terms “herein” or “hereunder” and similar terms without
reference to a particular section shall refer to the entire Deed of Trust and
not just to the section in which such terms appear.

 

6.23 Effect of NRS § 107.030. To the extent not inconsistent with the other
provisions of this Deed of Trust, the following covenants are hereby adopted and
made a part of this Deed of Trust: Nos. 1; 2 (pursuant to Section 1.5 above); 3;
4 (at the Default Rate); 5; 6; 7 (in a reasonable percentage); 8 and 9 of NRS
107.030.

 

6.24 Amendments. This Deed of Trust cannot be waived, changed, discharged or
terminated orally, but only by an instrument in writing signed by the party
against whom enforcement of any waiver, change, discharge or termination is
sought and only as permitted by the provisions of the Credit Agreement and the
Subsidiary Guaranty.

 

6.25 No Conflicts. In the event that any of the provisions contained herein
conflict with the Security Agreement, then the provisions contained in the
Security Agreement shall prevail.

 

ARTICLE SEVEN

 

POWER OF ATTORNEY

 

7.1 Grant of Power. Subject to compliance with applicable Nevada Gaming Laws,
Trustor irrevocably appoints Beneficiary and any successor thereto as its
attorney-in-fact, with full power and authority, including the power of
substitution, exercisable only during the continuance of an Event of Default to
act for Trustor in its name, place and stead as hereinafter provided:

 

7.1.1 Possession and Completion. To take possession of the Site, the Project and
the Improvements, remove all employees, contractors and agents of Trustor
therefrom, complete or attempt to complete the work of construction, and market,
sell or lease the Site, the Project and the Improvements.

 

7.1.2 Plans. To make such additions, changes and corrections in the current
Plans and Specifications as may be necessary or desirable, in Beneficiary’s
reasonable discretion, or as it deems proper to complete the Project.

 

7.1.3 Employment of Others. To employ such contractors, subcontractors,
suppliers, architects, inspectors, consultants, property managers and other
agents as Beneficiary, in its discretion, deems proper for the completion of any
Improvements, for the protection or clearance of title to the Site, the Project
or the Improvements, or for the protection of Beneficiary’s interests with
respect thereto.

 

36



--------------------------------------------------------------------------------

7.1.4 Security Guards. To employ watchmen to protect the Site, the Project and
the Improvements from injury.

 

7.1.5 Compromise Claims. To pay, settle or compromise all bills and claims then
existing or thereafter arising against Trustor, which Beneficiary, in its
discretion, deems proper for the protection or clearance of title to the Site,
the Project, the Improvements or Personal Property, or for the protection of
Beneficiary’s interests with respect thereto.

 

7.1.6 Legal Proceedings. To prosecute and defend all actions and proceedings in
connection with the Site, the Project or the Improvements.

 

7.1.7 Other Acts. To execute, acknowledge and deliver all other instruments and
documents in the name of Trustor that are necessary or desirable, to exercise
Trustor’s rights under all contracts concerning the Site, the Project or the
Improvements, including, without limitation, under any Space Leases, and to do
all other acts with respect to the Site, the Project or the Improvements that
Trustor might do on its own behalf, as Beneficiary, in its reasonable
discretion, deems proper.

 

ARTICLE EIGHT

 

GUARANTOR PROVISIONS

 

8.1 Absolute and Unconditional Obligations. Trustor expressly acknowledges that
Trustor will benefit as a result of the Loans, that Trustor has received and
will receive good and valuable consideration from the Lenders as a result of the
Loans to Venetian and LVSI, and that the Lenders would not make the Loans but
for, and in reliance upon, this Deed of Trust. Trustor hereby reaffirms the
waivers of the guarantors under Section 2.5 and any other applicable provision
of the Subsidiary Guaranty and such waivers are hereby incorporated herein by
this reference mutatis mutandis and shall be deemed to be made by Trustor as if
such waivers had been expressly set forth herein.

 

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK.]

 

37



--------------------------------------------------------------------------------

[DEED OF TRUST (Phase II Site)

LCR]

 

IN WITNESS WHEREOF, Trustor has executed this Amended and Restated Deed of
Trust, Assignment of Rents and Leases, Security Agreement and Fixture Filing to
be effective as of the day and year first above written.

 

TRUSTOR:

LIDO CASINO RESORT, LLC,

a Nevada limited liability company, as Trustor

By:

  Lido Intermediate Holding Company, LLC, its managing member    

By:

  Venetian Casino Resort, LLC, its sole member        

By:

  Las Vegas Sands, Inc., its managing member            

By:

      /s/    HARRY MILTENBERGER                        

Name:

  Harry Miltenberger                

Title:

  Vice President Finance

 

[LCR Amended and Restated Deed of Trust]

 

S-1



--------------------------------------------------------------------------------

[DEED OF TRUST (Phase II Site)

Scotia]

 

BENEFICIARY:

THE BANK OF NOVA SCOTIA,

By:       /s/    CHRIS OSBORN            

Name:

  Chris Osborn    

Title:

  Managing Director

 

[LCR Amended and Restated Deed of Trust]

 

S-2



--------------------------------------------------------------------------------

[DEED OF TRUST (Phase II Site)

LCR]

 

State of Nevada

           )    

County of Clark

           )   ss.:

 

This instrument was acknowledged before me on February 18, 2005 by Harry
Miltenberger.

 

    /S/    JENNIFER M. HLAVINKA    

Name:

  Jennifer M. Hlavinka

Notary Public

 

Notarial Seal

 

(Notary Acknowledgment)

[LCR Amended and Restated Deed of Trust]

 

N-1



--------------------------------------------------------------------------------

[DEED OF TRUST (Phase II Site)

Scotia]

 

State of California)

    

County of San Francisco)  ss.:

    

 

As to The Bank of Nova Scotia, this instrument was acknowledged before me on
February 18, 2005 by (person appearing before notary public) Chris Osborn.

 

    /S/    STEPHANIE CHASSIN        

Name:

  Stephanie Chassin

Notary Public

 

Notarial Seal

 

(Notary Acknowledgment)

[LCR Amended and Restated Deed of Trust]

 

N-2



--------------------------------------------------------------------------------

 

EXHIBIT A

 

DESCRIPTION OF LAND (HOTEL/CASINO, CONGRESS AND VAGABOND)

 

PARCEL 1: (Parcels 1 thru 5 = Lido Parcels)

 

A PARCEL OF LAND SITUATE IN THE WEST HALF (W 1/2) OF SECTION 16, TOWNSHIP 21
SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA,

 

BEING A PORTION OF VENETIAN COMMERCIAL SUBDIVISION AS SHOWN ON THE FINAL MAP OF
THE VENETIAN COMMERCIAL SUBDIVISION IN PLATS BOOK 85, PAGE 20, CLARK COUNTY
OFFICIAL RECORDS, DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE CENTER QUARTER CORNER OF SECTION 16, TOWNSHIP 21 SOUTH, RANGE
61 EAST, M.D.M., AS SHOWN ON PARCEL MAP IN FILE 33, PAGE 98 OF CLARK COUNTY
RECORDS, CLARK COUNTY, NEVADA; FROM WHENCE THE CENTER SOUTH 1/16TH CORNER OF
SAID SECTION 16 BEARS SOUTH 00°24’18” EAST A DISTANCE OF 1331.31 FEET; THENCE TO
THE CENTERLINE INTERSECTION OF KOVAL LANE AND SANDS AVENUE, NORTH 00°24’18” WEST
A DISTANCE OF 10.00 FEET; THENCE ALONG THE CENTERLINE OF SANDS AVENUE, NORTH
88°41’36” WEST A DISTANCE OF 114.70 FEET; THENCE CONTINUING ALONG SAID
CENTERLINE OF SANDS AVENUE THROUGH A TANGENT CURVE TO THE RIGHT, CONCAVE
NORTHEASTERLY, HAVING A RADIUS OF 600.00 FEET, A CENTRAL ANGLE OF 59°35’58”, AND
AN ARC LENGTH OF 624.13 FEET; THENCE DEPARTING SAID CENTERLINE OF SANDS AVENUE,
SOUTH 60°54’23” WEST A DISTANCE OF 50.00 FEET TO A POINT ON THE WEST
RIGHT-OF-WAY OF SAID SANDS AVENUE AND THE POINT OF BEGINNING; THENCE ALONG THE
BOUNDARY OF LOT 2 UNIT 1 PER RECORD OF SURVEY FILED IN FILE 96, PAGE 37 OF
SURVEYS, SOUTH 51°34’35” WEST A DISTANCE OF 172.55 FEET; THENCE NORTH 88°58’54”
WEST A DISTANCE OF 380.30 FEET; THENCE NORTH 01°00’00” EAST A DISTANCE OF 39.17
FEET; THENCE NORTH 89°00’00” WEST A DISTANCE OF 10.67 FEET; THENCE NORTH
01°00’00” EAST A DISTANCE OF 38.67 FEET; THENCE SOUTH 89°00’00” EAST A DISTANCE
OF 10.67 FEET; THENCE NORTH 01°00’00” EAST A DISTANCE OF 38.17 FEET; THENCE
NORTH 88°59’59” WEST A DISTANCE OF 443.56 FEET; THENCE NORTH 89°05’40” WEST A
DISTANCE OF 290.87 FEET TO A POINT ON THE EAST RIGHT-OF-WAY OF U.S. HIGHWAY
NO.91 (LAS VEGAS BLVD.); THENCE ALONG SAID EAST RIGHT-OF-WAY, NORTH 27°59’16”
EAST A DISTANCE OF 44.56 FEET; THENCE CONTINUING ALONG SAID EAST RIGHT-OF-WAY,
NORTH 28°18’42” EAST A DISTANCE OF 435.15 FEET; THENCE DEPARTING SAID EAST
RIGHT-OF-WAY, SOUTH 61°41’18” EAST A DISTANCE OF 176.18 FEET; THENCE SOUTH
88°58’39” EAST A DISTANCE OF 138.25 FEET TO A POINT ON THE EAST LINE OF THE
SOUTHWEST QUARTER (SW 1/4) OF THE NORTHWEST QUARTER (NW 1/4) OF SAID SECTION 16;
THENCE ALONG SAID EAST LINE, NORTH 01°01’21” EAST A DISTANCE OF 367.30 FEET;
THENCE DEPARTING SAID EAST LINE NORTH 88°58’39” WEST A

 

Ex-A



--------------------------------------------------------------------------------

DISTANCE OF 30.00 FEET; THENCE NORTH 01°01’21” EAST A DISTANCE OF 30.67 FEET TO
A POINT ON THE SOUTHERLY RIGHT-OF-WAY OF SANDS AVENUE; THENCE ALONG SAID
SOUTHERLY RIGHT-OF-WAY THE FOLLOWING NINE (9) COURSES: SOUTH 80°04’05” EAST A
DISTANCE OF 188.69 FEET; THENCE ALONG A CURVE TO THE RIGHT, CONCAVE
SOUTHWESTERLY, HAVING A RADIUS OF 295.00 FEET, A CENTRAL ANGLE OF 17°19’28”, AND
AN ARC LENGTH OF 89.20 FEET; THENCE THROUGH A POINT OF REVERSE CURVATURE ALONG A
CURVE TO THE LEFT, CONCAVE NORTHEASTERLY, HAVING A RADIUS OF 305.00 FEET, A
CENTRAL ANGLE 05°51’27”, AND AN ARC LENGTH OF 31.18 FEET; THENCE THROUGH A POINT
OF REVERSE CURVATURE ALONG A CURVE TO THE RIGHT, CONCAVE SOUTHWESTERLY, HAVING A
RADIUS OF 457.50 FEET, A CENTRAL ANGLE OF 18°51’52”, AND AN ARC LENGTH OF 150.63
FEET; THENCE THROUGH A POINT OF COMPOUND CURVATURE ALONG A CURVE TO THE RIGHT,
CONCAVE SOUTHWESTERLY, HAVING A RADIUS OF 537.86 FEET, A CENTRAL ANGLE OF
29°12’50”, AN ARC LENGTH OF 274.24 FEET; THENCE SOUTH 20°31’22” EAST A DISTANCE
OF 304.01 FEET TO A NON-TANGENT CURVE, CONCAVE SOUTHWESTERLY, HAVING A RADIUS OF
15.00 FEET AND A RADIAL BEARING OF SOUTH 08°59’10” EAST; THENCE EASTERLY ALONG
SAID CURVE THROUGH A CENTRAL ANGLE OF 78°27’48”, AND AN ARC LENGTH OF 20.54
FEET; THENCE SOUTH 20°31’22” EAST A DISTANCE OF 8.35 FEET; THENCE ALONG A CURVE
TO THE LEFT, CONCAVE NORTHEASTERLY, WITH A RADIUS OF 650.00 FEET, A CENTRAL
ANGLE OF 08°34’16”, AND AN ARC LENGTH OF 97.23 FEET TO THE POINT OF BEGINNING.

 

SAID LAND IS ALSO DESCRIBED AS LOT TWO (2) AS SHOWN ON A RECORD OF SURVEY FILE
96 PAGE 37 OF SURVEYS, CLARK COUNTY OFFICIAL RECORDS.

 

NOTE: THE ABOVE LEGAL DESCRIPTION WAS PREPARED BY NOAH REYNOLDS AT HORIZON
SURVEYS, 9901 Covington Cross Drive # 190, Las Vegas, Nevada 89144

 

EXCEPTING THEREFROM: (CONGRESS FACILITY)

 

A PORTION OF LOT 2 AS SHOWN IN FILE 96, PAGE 37 OF SURVEYS AND BEING A PORTION
OF LOT 1 AS SHOWN IN THAT CERTAIN FINAL MAP ENTITLED “THE VENETIAN COMMERCIAL
SUBDIVISION”, RECORDED IN BOOK 85, PAGE 20 OF PLATS ON FILE AT THE CLARK COUNTY,
NEVADA RECORDER’S OFFICE AND ALSO BEING A PORTION OF LOT “A” AS PER RECORD OF
SURVEY FILE 122, PAGE 62 OF OFFICIAL CLARK COUNTY RECORDS, LYING WITHIN THE
NORTHWEST QUARTER (NW 1/4) OF SECTION 16, TOWNSHIP 21 SOUTH, RANGE 61 EAST,
M.D.M., CLARK COUNTY, NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE SOUTHEAST CORNER OF THE NORTHWEST QUARTER (NW1/4) OF SAID
SECTION 16, BEING A POINT ON THE CENTERLINE OF KOVAL LANE; THENCE ALONG THE EAST
LINE OF THE NORTHWEST QUARTER (NW 1/4) OF SAID SECTION 16 AND THE CENTERLINE OF
SAID KOVAL LANE, NORTH 00°24’18” WEST, 10.00 FEET

 

Ex-A



--------------------------------------------------------------------------------

TO THE CENTERLINE OF SANDS AVENUE (WEST); THENCE ALONG THE CENTERLINE OF SAID
SANDS AVENUE, NORTH 88°41’36” WEST, 114.70 FEET TO THE BEGINNING OF A CURVE
CONCAVE TO THE NORTHEAST AND HAVING A RADIUS OF 600.00 FEET; THENCE
NORTHWESTERLY ALONG SAID CURVE AND CENTERLINE TO THE RIGHT, THROUGH A CENTRAL
ANGLE OF 59°35’58”, AN ARC LENGTH OF 624.13 FEET; THENCE DEPARTING SAID
CENTERLINE, ALONG A RADIAL BEARING OF SOUTH 60°54’23” WEST, 50.00 FEET TO THE
MOST EASTERLY CORNER OF SAID LOT 2; THENCE ALONG THE SOUTHERLY LINE OF SAID LOT
2, SOUTH 51°34’35” WEST, 47.14 FEET TO THE POINT OF BEGINNING; THENCE ALONG THE
SOUTHERLY LINE OF SAID LOT 2 THE FOLLOWING SEVEN (7) COURSES: (1) SOUTH
51°34’35” WEST, 125.41 FEET; (2) NORTH 88°58’54” WEST, 380.30 FEET; (3) NORTH
01°00’00” EAST, 39.17 FEET; (4) NORTH 89°00’00” WEST, 10.67 FEET; (5) NORTH
01°00’00” EAST, 38.67 FEET; (6) SOUTH 89°00’00” EAST, 10.67 FEET; (7) NORTH
01°00’00” EAST, 38.17 FEET; THENCE CONTINUING NORTH 01°00’00” EAST, 100.31 FEET;
THENCE SOUTH 89°04’06” EAST, 340.30 FEET; THENCE NORTH 00°55’54” EAST, 48.75
FEET; THENCE SOUTH 89°04’06” EAST, 39.64 FEET; THENCE SOUTH 00°57’00” WEST,
29.17 FEET; THENCE SOUTH 89°04’04” EAST, 48.70 FEET; THENCE SOUTH 00°55’54”
WEST, 35.08 FEET; THENCE SOUTH 89°04’00” EAST, 17.62 FEET TO THE BEGINNING OF A
NON-TANGENT CURVE CONCAVE TO THE NORTHEAST AND HAVING A RADIUS OF 299.52 FEET,
FROM WHICH BEGINNING THE RADIUS BEARS NORTH 88°52’29” EAST; THENCE SOUTHEASTERLY
ALONG SAID CURVE TO THE LEFT, THROUGH A CENTRAL ANGLE OF 24°13’18”, AN ARC
LENGTH OF 126.62 FEET TO THE POINT OF BEGINNING.

 

NOTE: THE ABOVE METES AND BOUNDS DESCRIPTION APPEARED PREVIOUSLY IN THAT CERTAIN
DOCUMENT RECORDED JULY 14, 2004 IN BOOK 20040714 AS INSTRUMENT NO. 04837.

 

FURTHER EXCEPTING THEREFROM AN AIRSPACE PARCEL MORE PARTICULARLY DESCRIBED AS
FOLLOWS:

 

LEGAL DESCRIPTION - LOT A-1

 

A PORTION OF LOT 2 AS SHOWN IN FILE 96, PAGE 37 OF SURVEYS AND BEING A PORTION
OF LOT 1 AS SHOWN IN THAT CERTAIN FINAL MAP ENTITLED “THE VENETIAN COMMERCIAL
SUBDIVISION”, RECORDED IN BOOK 85, PAGE 20 OF PLATS ON FILE AT THE CLARK COUNTY,
NEVADA RECORDER’S OFFICE AND ALSO BEING A PORTION OF LOT “A” AS PER RECORD OF
SURVEY FILE 122, PAGE 62 OF OFFICIAL CLARK COUNTY RECORDS, LYING WITHIN THE
NORTHWEST QUARTER (NW 1/4) OF SECTION 16, TOWNSHIP 21 SOUTH, RANGE 61 EAST,
M.D.M., CLARK COUNTY, NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE SOUTHEAST CORNER OF THE NORTHWEST QUARTER (NW1/4) OF SAID
SECTION 16, BEING A POINT ON THE CENTERLINE OF KOVAL LANE; THENCE ALONG THE EAST
LINE OF THE NORTHWEST QUARTER (NW 1/4) OF SAID SECTION 16 AND THE CENTERLINE OF
SAID KOVAL LANE, NORTH

 

Ex-A



--------------------------------------------------------------------------------

00°24’18” WEST, 10.00 FEET TO THE CENTERLINE OF SANDS AVENUE (WEST); THENCE
ALONG THE CENTERLINE OF SAID SANDS AVENUE, NORTH 88°41’36” WEST, 114.70 FEET TO
THE BEGINNING OF A CURVE CONCAVE TO THE NORTHEAST AND HAVING A RADIUS OF 600.00
FEET; THENCE NORTHWESTERLY ALONG SAID CURVE AND CENTERLINE TO THE RIGHT, THROUGH
A CENTRAL ANGLE OF 59°35’58”, AN ARC LENGTH OF 624.13 FEET; THENCE DEPARTING
SAID CENTERLINE, ALONG A RADIAL BEARING OF SOUTH 60°54’23” WEST, 50.00 FEET TO
THE MOST EASTERLY CORNER OF SAID LOT 2; THENCE ALONG THE SOUTHERLY LINE OF SAID
LOT 2, SOUTH 51°34’35” WEST, 47.14 FEET TO THE POINT OF BEGINNING; THENCE ALONG
THE SOUTHERLY LINE OF SAID LOT 2 THE FOLLOWING SEVEN (7) COURSES: (1) SOUTH
51°34’35” WEST, 125.41 FEET; (2) NORTH 88°58’54” WEST, 380.30 FEET; (3) NORTH
01°00’00” EAST, 39.17 FEET; (4) NORTH 89°00’00” WEST, 10.67 FEET; (5) NORTH
01°00’00” EAST, 38.67 FEET; (6) SOUTH 89°00’00” EAST, 10.67 FEET; (7) NORTH
01°00’00” EAST, 38.17 FEET; THENCE CONTINUING NORTH 01°00’00” EAST, 100.30 FEET;
THENCE SOUTH 89°04’06” EAST, 340.30 FEET; THENCE NORTH 00°55’54” EAST, 48.75
FEET; THENCE SOUTH 89°04’06” EAST, 39.64 FEET; THENCE SOUTH 00°57’00” WEST,
29.17 FEET; THENCE SOUTH 89°04’04” EAST, 48.70 FEET; THENCE SOUTH 00°55’54”
WEST, 35.08 FEET; THENCE SOUTH 89°04’00” EAST, 17.62 FEET TO THE BEGINNING OF A
NON-TANGENT CURVE CONCAVE TO THE NORTHEAST AND HAVING A RADIUS OF 299.52 FEET,
FROM WHICH BEGINNING THE RADIUS BEARS NORTH 88°52’29” EAST; THENCE SOUTHEASTERLY
ALONG SAID CURVE TO THE LEFT, THROUGH A CENTRAL ANGLE OF 24°13’18”, AN ARC
LENGTH OF 126.62 FEET TO THE POINT OF BEGINNING.

 

LOT A-1 ABOVE IS ALSO SHOWN AS LOT A-1 ON RECORD OF SURVEY FILED IN FILE 124,
PAGE 55 OF OFFICIAL CLARK COUNTY RECORDS.

 

LOT A-1 IS AN ABOVE GROUND LOT WITH THE FOLLOWING VERTICAL CONSTRAINTS: A LOWER
PLACE ELEVATION OF 2090.29 FEET AND AN UPPER PLAIN ELEVATION OF 2109.79 FEET,
BASED ON THE NORTH AMERICAN VERTIFICAL DATUM OF 1988.

 

NOTE: THE ABOVE METES AND BOUNDS DESCRIPTION APPEARED PREVIOUSLY IN THAT CERTAIN
DOCUMENT RECORDED AUGUST 30, 2002 IN BOOK 20020830 AS INSTRUMENT NO. 04166.

 

TOGETHER WITH THAT PORTION OF SANDS AVENUE AS VACATED BY CLARK COUNTY IN AN
ORDER OF VACATION RECORDED SEPTEMBER 23, 2002 IN BOOK 20020923 AS INSTRUMENT NO.
00803 OF OFFICIAL RECORDS.

 

PARCEL 2:

 

A NON-EXCLUSIVE EASEMENT FOR PEDESTRIAN AND VEHICULAR INGRESS, EGRESS AND
PARKING AS CREATED BY THAT CERTAIN SECOND AMENDED AND RESTATED RECIPROCAL
EASMENT, USE AND OPERATING AGREEMENT

 

Ex-A



--------------------------------------------------------------------------------

RECORDED JUNE 14, 2004 IN BOOK 20040614 AS INSTRUMENT NO. 02783 AND BY AMENDMENT
THERETO RECORDED AUGUST 11, 2004 IN BOOK 20040811 AS INSTRUMENT NO. 03279 OF
OFFICIAL RECORDS.

 

PARCEL 3: (VAGABOND)

 

THAT PORTION OF THE SOUTHWEST QUARTER (SW 1/4) OF THE NORTHWEST QUARTER (NW 1/4)
OF SECTION 16, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.B. & M., LYING EAST OF U.S.
HIGHWAY NO. 91 (LAS VEGAS BLVD.), DESCRIBED AS FOLLOWS:

 

BEGINNING AT A POINT ON THE EAST LINE OF THE SAID U.S. HIGHWAY NO. 91 (LAS VEGAS
BLVD.), BEING THE SOUTHWEST CORNER OF THAT CERTAIN PARCEL OF LAND CONVEYED BY
B.E. FARNSWORTH, ET UX, TO MANLEY E. REITZ, BY DEED SHOWN AS DOCUMENT NO.
162990, CLARK COUNTY, NEVADA RECORDS; THENCE SOUTH 88°58’39” EAST ALONG THE
SOUTH LINE OF THE SAID CONVEYED PARCEL, A DISTANCE OF 115.42 FEET; THENCE SOUTH
28°04’50” WEST A DISTANCE OF 46.60 FEET; THENCE SOUTH 61°56’10” EAST A DISTANCE
OF 21.22 FEET; THENCE SOUTH 28°04’50” WEST A DISTANCE OF 27.35 FEET; THENCE
SOUTH 61°56’10” EAST A DISTANCE OF 52.00 FEET TO A POINT IN THE EAST LINE OF THE
SAID SOUTHWEST QUARTER (SW 1/4) OF THE NORTHWEST QUARTER (NW 1/4); THENCE SOUTH
01°01’21” WEST ALONG THE LAST MENTIONED EAST LINE, A DISTANCE OF 268.16 FEET;
THENCE NORTH 88°58’39” WEST A DISTANCE OF 138.25 FEET; THENCE NORTH 61°41’18”
WEST A DISTANCE OF 176.18 FEET TO A POINT IN THE EAST LINE OF U.S. HIGHWAY NO.
91; THENCE NORTH 28°18’42” EAST ALONG THE SAID EAST LINE, A DISTANCE OF 322.41
FEET TO THE POINT OF BEGINNING.

 

NOTE: THE ABOVE METES AND BOUNDS DESCRIPTION WAS PREPARED BY NOAH REYNOLDS AT
HORIZON SURVEYS, 9901 Covington Cross Drive #190, Las Vegas, Nevada 89144

 

PARCEL 4: (CONGRESS FACILITY)

 

A PORTION OF LOT 2 AS SHOWN IN FILE 96, PAGE 37 OF SURVEYS AND BEING A PORTION
OF LOT 1 AS SHOWN IN THAT CERTAIN FINAL MAP ENTITLED “THE VENETIAN COMMERCIAL
SUBDIVISION”, RECORDED IN BOOK 85, PAGE 20 OF PLATS ON FILE AT THE CLARK COUNTY,
NEVADA RECORDER’S OFFICE AND ALSO BEING A PORTION OF LOT “A” AS PER RECORD OF
SURVEY FILE 122, PAGE 62 OF OFFICIAL CLARK COUNTY RECORDS, LYING WITHIN THE
NORTHWEST QUARTER (NW 1/4) OF SECTION 16, TOWNSHIP 21 SOUTH, RANGE 61 EAST,
M.D.M., CLARK COUNTY, NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE SOUTHEAST CORNER OF THE NORTHWEST QUARTER (NW1/4) OF SAID
SECTION 16, BEING A POINT ON THE CENTERLINE OF KOVAL LANE; THENCE ALONG THE EAST
LINE OF THE NORTHWEST QUARTER (NW 1/4) OF SAID SECTION 16 AND THE CENTERLINE OF
SAID KOVAL LANE, NORTH

 

Ex-A



--------------------------------------------------------------------------------

00°24’18” WEST, 10.00 FEET TO THE CENTERLINE OF SANDS AVENUE (WEST); THENCE
ALONG THE CENTERLINE OF SAID SANDS AVENUE, NORTH 88°41’36” WEST, 114.70 FEET TO
THE BEGINNING OF A CURVE CONCAVE TO THE NORTHEAST AND HAVING A RADIUS OF 600.00
FEET; THENCE NORTHWESTERLY ALONG SAID CURVE AND CENTERLINE TO THE RIGHT, THROUGH
A CENTRAL ANGLE OF 59°35’58”, AN ARC LENGTH OF 624.13 FEET; THENCE DEPARTING
SAID CENTERLINE, ALONG A RADIAL BEARING OF SOUTH 60°54’23” WEST, 50.00 FEET TO
THE MOST EASTERLY CORNER OF SAID LOT 2; THENCE ALONG THE SOUTHERLY LINE OF SAID
LOT 2, SOUTH 51°34’35” WEST, 47.14 FEET TO THE POINT OF BEGINNING; THENCE ALONG
THE SOUTHERLY LINE OF SAID LOT 2 THE FOLLOWING SEVEN (7) COURSES: (1) SOUTH
51°34’35” WEST, 125.41 FEET; (2) NORTH 88°58’54” WEST, 380.30 FEET; (3) NORTH
01°00’00” EAST, 39.17 FEET; (4) NORTH 89°00’00” WEST, 10.67 FEET; (5) NORTH
01°00’00” EAST, 38.67 FEET; (6) SOUTH 89°00’00” EAST, 10.67 FEET; (7) NORTH
01°00’00” EAST, 38.17 FEET; THENCE CONTINUING NORTH 01°00’00” EAST, 100.31 FEET;
THENCE SOUTH 89°04’06” EAST, 340.30 FEET; THENCE NORTH 00°55’54” EAST, 48.75
FEET; THENCE SOUTH 89°04’06” EAST, 39.64 FEET; THENCE SOUTH 00°57’00” WEST,
29.17 FEET; THENCE SOUTH 89°04’04” EAST, 48.70 FEET; THENCE SOUTH 00°55’54”
WEST, 35.08 FEET; THENCE SOUTH 89°04’00” EAST, 17.62 FEET TO THE BEGINNING OF A
NON-TANGENT CURVE CONCAVE TO THE NORTHEAST AND HAVING A RADIUS OF 299.52 FEET,
FROM WHICH BEGINNING THE RADIUS BEARS NORTH 88°52’29” EAST; THENCE SOUTHEASTERLY
ALONG SAID CURVE TO THE LEFT, THROUGH A CENTRAL ANGLE OF 24°13’18”, AN ARC
LENGTH OF 126.62 FEET TO THE POINT OF BEGINNING.

 

EXCLUDING THEREFROM ALL THAT REAL PROPERTY CONSISTING OF AN AIRSPACE PARCEL MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

 

LEGAL DESCRIPTION - LOT A-1

 

A PORTION OF LOT 2 AS SHOWN IN FILE 96, PAGE 37 OF SURVEYS AND BEING A PORTION
OF LOT 1 AS SHOWN IN THAT CERTAIN FINAL MAP ENTITLED “THE VENETIAN COMMERCIAL
SUBDIVISION”, RECORDED IN BOOK 85, PAGE 20 OF PLATS ON FILE AT THE CLARK COUNTY,
NEVADA RECORDER’S OFFICE AND ALSO BEING A PORTION OF LOT “A” AS PER RECORD OF
SURVEY FILE 122, PAGE 62 OF OFFICIAL CLARK COUNTY RECORDS, LYING WITHIN THE
NORTHWEST QUARTER (NW 1/4) OF SECTION 16, TOWNSHIP 21 SOUTH, RANGE 61 EAST,
M.D.M., CLARK COUNTY, NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

COMMENCING AT THE SOUTHEAST CORNER OF THE NORTHWEST QUARTER (NW1/4) OF SAID
SECTION 16, BEING A POINT ON THE CENTERLINE OF KOVAL LANE; THENCE ALONG THE EAST
LINE OF THE NORTHWEST QUARTER (NW 1/4) OF SAID SECTION 16 AND THE CENTERLINE OF
SAID KOVAL LANE, NORTH 00°24’18” WEST, 10.00 FEET TO THE CENTERLINE OF SANDS
AVENUE (WEST); THENCE ALONG THE CENTERLINE OF SAID SANDS AVENUE, NORTH 88°41’36”
WEST, 114.70 FEET TO THE BEGINNING OF A CURVE CONCAVE TO THE

 

Ex-A



--------------------------------------------------------------------------------

NORTHEAST AND HAVING A RADIUS OF 600.00 FEET; THENCE NORTHWESTERLY ALONG SAID
CURVE AND CENTERLINE TO THE RIGHT, THROUGH A CENTRAL ANGLE OF 59°35’58”, AN ARC
LENGTH OF 624.13 FEET; THENCE DEPARTING SAID CENTERLINE, ALONG A RADIAL BEARING
OF SOUTH 60°54’23” WEST, 50.00 FEET TO THE MOST EASTERLY CORNER OF SAID LOT 2;
THENCE ALONG THE SOUTHERLY LINE OF SAID LOT 2, SOUTH 51°34’35” WEST, 47.14 FEET
TO THE POINT OF BEGINNING; THENCE ALONG THE SOUTHERLY LINE OF SAID LOT 2 THE
FOLLOWING SEVEN (7) COURSES: (1) SOUTH 51°34’35” WEST, 125.41 FEET; (2) NORTH
88°58’54” WEST, 380.30 FEET; (3) NORTH 01°00’00” EAST, 39.17 FEET; (4) NORTH
89°00’00” WEST, 10.67 FEET; (5) NORTH 01°00’00” EAST, 38.67 FEET; (6) SOUTH
89°00’00” EAST, 10.67 FEET; (7) NORTH 01°00’00” EAST, 38.17 FEET; THENCE
CONTINUING NORTH 01°00’00” EAST, 100.30 FEET; THENCE SOUTH 89°04’06” EAST,
340.30 FEET; THENCE NORTH 00°55’54” EAST, 48.75 FEET; THENCE SOUTH 89°04’06”
EAST, 39.64 FEET; THENCE SOUTH 00°57’00” WEST, 29.17 FEET; THENCE SOUTH
89°04’04” EAST, 48.70 FEET; THENCE SOUTH 00°55’54” WEST, 35.08 FEET; THENCE
SOUTH 89°04’00” EAST, 17.62 FEET TO THE BEGINNING OF A NON-TANGENT CURVE CONCAVE
TO THE NORTHEAST AND HAVING A RADIUS OF 299.52 FEET, FROM WHICH BEGINNING THE
RADIUS BEARS NORTH 88°52’29” EAST; THENCE SOUTHEASTERLY ALONG SAID CURVE TO THE
LEFT, THROUGH A CENTRAL ANGLE OF 24°13’18”, AN ARC LENGTH OF 126.62 FEET TO THE
POINT OF BEGINNING.

 

LOT A-1 ABOVE IS ALSO SHOWN AS LOT A-1 ON RECORD OF SURVEY FILED IN FILE 124,
PAGE 55 OF OFFICIAL CLARK COUNTY RECORDS.

 

LOT A-1 IS AN ABOVE GROUND LOT WITH THE FOLLOWING VERTICAL CONSTRAINTS: A LOWER
PLACE ELEVATION OF 2090.29 FEET AND AN UPPER PLAIN ELEVATION OF 2109.79 FEET,
BASED ON THE NORTH AMERICAN VERTICAL DATUM OF 1988.

 

NOTE: THE ABOVE METES AND BOUNDS DESCRIPTION APPEARED PREVIOUSLY IN THAT CERTAIN
DOCUMENT RECORDED JULY 14, 2004 IN BOOK 20040714 AS INSTRUMENT NO. 04837.

 

PARCEL 5:

 

A NON-EXCLUSIVE EASEMENT FOR PEDESTRIAN AND VEHICULAR INGRESS, EGRESS AND
PARKING AS CREATED BY THAT CERTAIN PARKING AND EASEMENT AGREEMENT RECORDED MARCH
26, 2004 IN BOOK 20040326 AS INSTRUMENT NO. 01305 OF OFFICIAL RECORDS.

 

Ex-A